


 

Exhibit 10.1

--------------------------------------------------------------------------------

MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT

among

XL Capital Ltd; XL Insurance (Bermuda) Ltd; XL Reinsurance America Inc.; X.L.
Global
Services, Inc.; XL Services (Bermuda) Ltd and X.L. America, Inc.;

Security Capital Assurance Ltd; XL Financial Assurance Ltd.; XL Capital
Assurance Inc.; XL
Financial Administrative Services Inc.; SCA Bermuda Administrative Ltd.; XL
Capital
Assurance (U.K.) Limited; and Certain Portfolio Trusts that are Affiliates of XL
Capital
Assurance Inc. and may become party to this Agreement from time to time;

and

Counterparties to Credit Default Swap Agreements with XL Capital Assurance Inc.
and
Affiliates of XL Capital Assurance Inc. that may become party to this Agreement
from time to
time.

Dated as of July 28, 2008

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

--------------------------------------------------------------------------------

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01

 

Certain Defined Terms

 

2

Section 1.02

 

Definitions

 

10

Section 1.03

 

Interpretation and Rules of Construction

 

11

 

ARTICLE II

 

COMMUTATION AND RELEASE

 

Section 2.01

 

Commutation and Release of Reinsurance Agreements

 

12

Section 2.02

 

Termination of the Other Terminated Agreements

 

12

Section 2.03

 

Commutation and Release of Quota Share Treaty

 

12

Section 2.04

 

Commutation and Amendment of Other Reinsurance Agreements

 

12

Section 2.05

 

Mutual Releases

 

13

Section 2.06

 

Consideration

 

17

Section 2.07

 

Closing

 

17

Section 2.08

 

Closing Deliveries by the SCA Parties

 

17

Section 2.09

 

Closing Deliveries by the XL Parties

 

18

Section 2.10

 

Escrow

 

19

 

 

 

 

 

ARTICLE III

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES OF THE SCA PARTIES

 

 

 

 

 

Section 3.01

 

Organization, Authority and Qualification of the SCA Parties

 

20

Section 3.02

 

No Conflict

 

20

Section 3.03

 

Governmental Consents and Approvals

 

21

Section 3.04

 

Financial Information

 

21

Section 3.05

 

Compliance with Laws

 

22

Section 3.06

 

Effect of Commutations

 

22

Section 3.07

 

Litigation

 

22

Section 3.08

 

Placement of Stock Consideration

 

22

Section 3.09

 

Regulatory Approvals

 

23

Section 3.10

 

MLI CDS Agreements

 

24

Section 3.11

 

Financial Security Master Facultative Commutation Agreement

 

24

Section 3.12

 

Third-Party Agreements

 

24

Section 3.13

 

Brokers

 

24

-i-

--------------------------------------------------------------------------------



 

 

 

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE XL PARTIES

 

Section 4.01

 

Organization and Authority of the XL Parties

 

25

Section 4.02

 

No Conflict

 

25

Section 4.03

 

Governmental Consents and Approvals

 

25

Section 4.04

 

Capitalization

 

26

Section 4.05

 

XL Owned SCA Common Shares

 

26

Section 4.06

 

Litigation

 

26

Section 4.07

 

Regulatory Approvals

 

26

Section 4.08

 

Brokers

 

27

 

 

 

 

 

ARTICLE V

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES OF THE CDS COUNTERPARTIES

 

Section 5.01

 

Status

 

27

Section 5.02

 

Powers

 

27

Section 5.03

 

No Violation or Conflict

 

27

Section 5.04

 

Consents

 

27

Section 5.05

 

Obligations Binding

 

27

Section 5.06

 

Absence of Litigation

 

27

Section 5.07

 

Consent to Transactions

 

28

Section 5.08

 

Ownership of Insurance Instruments

 

28

Section 5.09

 

Brokers

 

28

 

 

 

 

 

ARTICLE VI

 

 

 

 

 

ADDITIONAL AGREEMENTS

 

Section 6.01

 

Public Disclosure and Confidentiality

 

28

Section 6.02

 

Regulatory and Other Authorizations; Notices and Consents

 

30

Section 6.03

 

Notice of Developments

 

31

Section 6.04

 

MLI ABS CDO Credit Default Swap Agreements

 

31

Section 6.05

 

Third-Party Reinsurance Agreements

 

31

Section 6.06

 

Ownership of Insurance Instruments

 

32

Section 6.07

 

Compliance with Securities Laws

 

32

Section 6.08

 

Passive Investor

 

32

Section 6.09

 

XL Owned SCA Common Shares Covenant

 

32

Section 6.10

 

Forbearance

 

32

Section 6.11

 

Control of Litigation and Cooperation

 

34

Section 6.12

 

CDS Counterparty Restructuring

 

35

Section 6.13

 

Restriction on Commutations

 

36

Section 6.14

 

Treatment of Public Finance Business

 

36

Section 6.15

 

Further Action

 

37

-ii-

--------------------------------------------------------------------------------



 

 

 

 

 

Section 6.16

 

Resignation of XL Nominees

 

37

Section 6.17

 

Disclosure Schedules; Supplementation and Amendment of Schedules

 

37

Section 6.18

 

SCA Shareholder Entity

 

38

Section 6.19

 

Portfolio Trust

 

38

Section 6.20

 

BlackRock

 

38

Section 6.21

 

XLFA Merger

 

38

Section 6.22

 

Collipulli Temuco and Banco de Brasil Policies

 

38

Section 6.23

 

XLFA Redomestication

 

39

 

 

 

 

 

ARTICLE VII

 

CONDITIONS TO CLOSING

 

Section 7.01

 

Conditions to Obligations of the SCA Parties

 

39

Section 7.02

 

Conditions to Obligations of the XL Parties

 

40

Section 7.03

 

Conditions to Obligations of the CDS Counterparties

 

41

Section 7.04

 

Frustration of Closing Conditions

 

42

 

 

 

 

 

ARTICLE VIII

 

 

 

 

 

TERMINATION AND WITHDRAWAL

Section 8.01

 

Termination

 

42

Section 8.02

 

Effect of Termination

 

44

Section 8.03

 

CDS Counterparty Withdrawal

 

44

 

 

 

 

 

ARTICLE IX

 

GENERAL PROVISIONS

 

Section 9.01

 

Expenses

 

44

Section 9.02

 

Notices

 

44

Section 9.03

 

Severability

 

45

Section 9.04

 

Joinder of CDS Counterparties and Additional SCA Parties

 

46

Section 9.05

 

Entire Agreement

 

46

Section 9.06

 

Assignment

 

46

Section 9.07

 

Amendment

 

46

Section 9.08

 

Waiver

 

46

Section 9.09

 

No Third-Party Beneficiaries

 

47

Section 9.10

 

Rights and Remedies

 

47

Section 9.11

 

Indemnification

 

47

Section 9.12

 

No Survival

 

48

Section 9.13

 

Several Liability of the CDS Counterparties

 

48

Section 9.14

 

Governing Law and Jurisdiction

 

48

Section 9.15

 

Waiver of Jury Trial

 

49

Section 9.16

 

Fully Negotiated Agreement

 

49

Section 9.17

 

Currency

 

49

Section 9.18

 

Counterparts

 

49

-iii-

--------------------------------------------------------------------------------



EXHIBITS

 

 

 

Exhibit No.

 

Description

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

1.01(a)

 

2001 Facultative Quota Share Commutation Agreement

1.01(b)

 

Adverse Development Cover Commutation Agreement

1.01(c)

 

Joinder Agreement

1.01(d)

 

Excess of Loss Commutation Agreement

1.01(e)

 

Facultative Master Certificate Commutation Agreement

1.01(f)

 

Quota Share Treaty Commutation Agreement

1.01(g)

 

Subscription Agreement

1.01(h)

 

XL Stock Resale and Registration Rights Agreement

1.01(i)

 

SCA Shareholder Entity Agreement

1.01(j)

 

SCA Registration Rights Agreement

1.01(k)

 

Transition Agreement Amendment

2.06

 

Securities Law Representations of the SCA Shareholder Entity

6.18

 

Form of SCA Shareholder Entity Trust Agreement

SCHEDULES

 

 

 

Schedule

 

Description

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

1.01(a)

 

MLI ABS CDO Credit Default Swap Agreements

1.01(b)

 

Other Terminated Agreements

1.01(c)

 

Knowledge of SCA

1.01(d)

 

Terms of the Escrow Agreement

2.01

 

Commuted Reinsurance Agreements

2.04

 

Other Reinsurance to be Commuted or Amended

2.05

 

Schedule 2.05 Agreements

2.06(a)

 

SCA Parties Receiving a Portion of the Cash Consideration Amount

2.06(b)

 

SCA Parties Receiving a Portion of the Stock Consideration

9.02

 

Addresses for the CDS Counterparties

SCA PARTIES’ DISCLOSURE SCHEDULE

 

 

 

Section

 

Description

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Section 3.02

 

Conflicts

Section 3.03

 

Governmental Consents and Approvals

Section 3.05

 

Compliance with Laws

-iv-

--------------------------------------------------------------------------------



XL PARTIES’ DISCLOSURE SCHEDULE

 

 

 

Section

 

Description

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Section 4.02

 

Conflicts

Section 4.03

 

Governmental Consents and Approvals

Section 4.04(a)

 

Capitalization

-v-

--------------------------------------------------------------------------------



PREAMBLE

                    MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT,
dated as of July 28, 2008, is entered into by and among:

                    (a) XL CAPITAL LTD, an exempted limited company incorporated
under the Laws of Cayman Islands (“XL”), XL INSURANCE (BERMUDA) LTD (formerly
known as X.L. Insurance Ltd), a Bermuda exempted company (“XLI”), XL REINSURANCE
AMERICA INC., a New York insurance corporation (“XLRA”), X.L. GLOBAL SERVICES,
INC., a service company incorporated under the Laws of Delaware (“XLGS”), XL
SERVICES (BERMUDA) LTD, a service company incorporated under the Laws of Bermuda
(“XLBS”) and X.L. AMERICA, INC., a company incorporated under the Laws of
Delaware (“XLA”);

                    (b) SECURITY CAPITAL ASSURANCE LTD, a Bermuda exempted
company (“SCA”), XL FINANCIAL ASSURANCE LTD., a Bermuda exempted company
(“XLFA”), XL CAPITAL ASSURANCE INC., a New York insurance company (“XLCA”), XL
FINANCIAL ADMINISTRATIVE SERVICES INC., a company incorporated under the Laws of
Delaware (“XLFAS”), SCA BERMUDA ADMINISTRATIVE LTD., a company incorporated
under the Laws of Bermuda (“SCAB”), XL CAPITAL ASSURANCE (U.K.) LIMITED, an
insurance company regulated by the Financial Services Authority and incorporated
under the Laws of England and Wales (“XLCAUK”), and those portfolio trusts that
are Affiliates of XLCA and become a Party to this Agreement from time to time
pursuant to the execution of a joinder agreement in the form attached hereto as
Exhibit 1.01(c); and

                    (c) Such counterparties to credit default swap agreements
with XLCA or Affiliates of XLCA that may become a Party to this Agreement from
time to time pursuant to the execution of a joinder agreement in the form
attached hereto as
Exhibit 1.01(c).

RECITALS

                    WHEREAS, XLI is the record and beneficial owner of
approximately forty-six percent (46%) of SCA’s issued and outstanding common
shares (the “XL Owned SCA Common Shares”);

                    WHEREAS, certain XL Parties and SCA Parties have entered
into the Excess of Loss Agreement, the Adverse Development Cover, the
Facultative Master Certificate and the 2001 Facultative Quota Share Treaty (all
as defined in
Article I);

                    WHEREAS, XLCA and XLFA previously entered into a Facultative
Quota Share Reinsurance Treaty, dated as of October 6, 1999, as amended and
restated by an Amended and Restated Facultative Quota Share Reinsurance Treaty,
dated as of June 22, 2001, as further amended and restated by a Second Amended
and Restated Facultative Quota Share Reinsurance Treaty, dated as of May 1,
2004, and as further amended and restated by a Third Amended and Restated
Facultative Quota Share Reinsurance Treaty, dated as of June 29, 2006 and
effective July 1, 2006 (the “Quota Share Treaty”);

--------------------------------------------------------------------------------



                    WHEREAS, XLI guarantees the obligations of XLFA to XLCA
under the Quota Share Treaty pursuant to the Reinsurance Agreement Guarantee,
dated as of October 6, 1999, as amended as of June 22, 2001, as further amended
as of May 1, 2004, and as further amended as of August 4, 2006 (the
“Guarantee”);

                    WHEREAS, XLFA and XLCA wish to (i) commute the Quota Share
Treaty and all individual risk cessions thereunder and (ii) fully and finally
extinguish all rights and obligations thereunder and thereby render the
Guarantee null and void;

                    WHEREAS, the XL Parties and the SCA Parties wish to (i)
commute the Excess of Loss Agreement, the Adverse Development Cover, the
Facultative Master Certificate and all individual risk cessions thereunder, and
the 2001 Facultative Quota Share Treaty and all individual risk cessions
thereunder and (ii) fully and finally extinguish all the Parties’ rights and
obligations under all such agreements;

                    WHEREAS, the XL Parties and the SCA Parties have previously
entered into those agreements listed on Schedule 1.01(b) and now wish to (i)
terminate such agreements listed in Part I of Schedule 1.01(b) and (ii) fully
and finally extinguish all the Parties’ rights and obligations under such
agreements, except as may be explicitly set forth in this Agreement; and

                    WHEREAS, certain CDS Counterparties now and, on or prior to
the Closing Date, additional CDS Counterparties may, wish to enter into this
Agreement and agree to consent to the Transactions on the terms and conditions
set forth in this Agreement relating to the restructuring of SCA and its
Affiliates.

                    NOW, THEREFORE, in consideration of the payments, covenants,
conditions, promises and releases contained herein, and for other fair and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:

ARTICLE I

DEFINITIONS

                    Section 1.01 Certain Defined Terms. For purposes of this
Agreement:

                    “1505 Application” means an application filed under Section
1505 of the New York Insurance Laws.

                    “2001 Facultative Quota Share Commutation Agreement” means
the 2001 Facultative Quota Share Commutation Agreement to be executed by XLFA
and XLI and delivered at the Closing, in the form of Exhibit 1.01(a).

                    “2001 Facultative Quota Share Treaty” means the Facultative
Quota Share Reinsurance Agreement, dated as of August 17, 2001, as amended by
Amendment No. 1 to the

-2-

--------------------------------------------------------------------------------



Facultative Quota Share Reinsurance Agreement, dated as of August 4, 2006,
between XLFA and XLI.

                     “ABS CDO CDSs” means the asset backed securities
collateralized debt obligation credit default swaps between XLCA or an Affiliate
of XLCA and a CDS Counterparty that are listed on an official schedule held by
the SCA Parties and the CDS Financial Advisor.

                     “Action” means any judicial, administrative or arbitral
action, suit, or proceeding by or before any Governmental Authority.

                     “Adverse Development Cover” means the Adverse Development
Reinsurance Agreement, dated as of August 4, 2006, between XLCA and XLRA, and
the Indemnification Agreement, dated as of August 4, 2006, between XLFA and XLI.

                     “Adverse Development Cover Commutation Agreement” means the
Adverse Development Cover Commutation Agreement to be executed by XLCA, XLRA,
XLFA and XLI delivered at the Closing, in the form of Exhibit 1.01(b).

                     “Affiliate” means, with respect to any Person, any other
Person directly or indirectly Controlling, Controlled by, or under common
Control with such Person, provided, that none of the SCA Parties shall be deemed
to be an Affiliate of any XL Party.

                     “Agreement” or “this Agreement” means this Master
Commutation, Release and Restructuring Agreement among the Parties (including
the Exhibits and Schedules hereto, the SCA Parties’ Disclosure Schedule and the
XL Parties’ Disclosure Schedule) and all amendments or waivers hereto made in
accordance with the provisions of Sections 9.07 or 9.08 and joinder agreements
hereto made in accordance with the provisions of Sections 9.04.

                     “Ancillary Agreements” means the 2001 Facultative Quota
Share Commutation Agreement, the Excess of Loss Commutation Agreement, the
Adverse Development Cover Commutation Agreement, the Facultative Master
Certificate Commutation Agreement, the Quota Share Treaty Commutation Agreement,
the Subscription Agreement, the XL Stock Resale and Registration Rights
Agreement and the SCA Shareholder Entity Agreement.

                     “Banco de Brasil Policy” means the Financial Guaranty
Insurance Policy No. CA00127A, dated December 27, 2001, issued by XLCA in favor
of MLI, together with any endorsements thereto, relating to payments that are
required to be paid by FF Trust 2 to MLI in accordance with the original terms
of a Single Transaction ISDA Master Agreement and Schedule thereto, dated as of
December 27, 2001 between FF Trust 2 and MLI.

                     “BlackRock” means BlackRock Financial Management, Inc.

                     “BMA” means the Bermuda Monetary Authority.

                     “Business Day” means any day that is not a Saturday, a
Sunday or other day on which banks are required or authorized by Law to be
closed in Bermuda or New York.

-3-

--------------------------------------------------------------------------------



                     “CDS Counterparties” means those counterparties to credit
default swap agreements with XLCA or Affiliates of XLCA that may become a Party
to this Agreement from time to time on or prior to Closing by way of executing a
joinder agreement pursuant to Section 9.04 in the form of Exhibit 1.01(c),
either collectively or individually, as the context requires.

                     “CDS Financial Advisor” means FTI Consulting, Inc. or
another advisor designated by the Required Consenting Counterparties.

                     “Closing Date” means the date of the Closing.

                     “Control,” “Controlled,” or “Controlling,” with respect to
the relationship between or among two or more Persons, means the possession,
directly or indirectly, or as trustee, personal representative or executor, of
the power to direct or cause the direction of the affairs or management of a
Person, whether through the ownership of voting securities, as trustee, as
personal representative or executor, by contract, by credit arrangement or
otherwise.

                     “Collipulli Temuco Policy” means the Financial Guaranty
Insurance Policy No. 10030-X, together with any endorsements thereto, relating
to up to UF 1,150,000 aggregate principal amount of outstanding borrowings under
the Contrato de Apertura de Línea de Crédito, dated as of July 27, 2005, between
Banco de Crédito e Inversiones and Ruta de la Araucanía Sociedad Concesionaria
S.A. and issued pursuant to the Insurance and Reimbursement Agreement, dated as
of November 29, 2005, between XLI and Banco de Crédito e Inversiones and Ruta de
la Araucanía Sociedad Concesionaria S.A.

                     “Credit Agreement” means that certain Credit Agreement,
dated as of August 1, 2006, among SCA, XLCA, and XLFA, the various lenders from
time to time party thereto and Citibank, N.A., as administrative agent (as the
same may be amended, supplemented or otherwise modified from time to time in
accordance with the terms thereof).

                    “Declaration of Trust” means a trust agreement in the form
attached hereto as Exhibit 6.18 (with such reasonable changes thereto as the
trustee of the SCA Shareholder Entity or its counsel may require and that are
approved by counsel to the CDS Counterparties and counsel to the SCA Parties).

                     “EIB” means European Investment Bank, a non-profit bank
owned by the Member States of the European Union and established under the
Treaty of Rome.

                     “EIB Guarantees” means (i) the Financial Guaranty 10017-X,
dated July 5, 2001, issued by XLI in favor of EIB (Algarve), (ii) the Financial
Guaranty Number 10028-X, dated May 28, 2004, issued by XLI in favor of EIB
(Autovia del Camino, S.A.), (iii) the Financial Guaranty Number 10029-X, dated
October 28, 2004, issued by XLI in favor of EIB (Autovia del los Vinedos), (iv)
the Financial Guaranty Number 10023-X, dated June 8, 2005, issued by XLI in
favor of EIB (Transform School (North Lanarkshire) Funding plc), and (v) the
Financial Guaranty Number 10019-X, dated May 4, 2005, issued by XLI in favor of
EIB (Healthcare Support (Newcastle) Finance plc).

-4-

--------------------------------------------------------------------------------



                     “EIB Policies” means (i) the Financial Guaranty Number
CA00041A, dated July 5, 2001, issued by XLCA in favor of EIB, (ii) the Financial
Guaranty Number CA00995A, dated May 28, 2004, issued by XLCA in favor of EIB and
the Financial Guaranty Number UK0003A, dated May 28, 2004 issued by XLCAUK in
favor of EIB, (iii) the Financial Guaranty Number CA01220A, dated October 28,
2004, issued by XLCA in favor of EIB and the Financial Guaranty Number UK0004A,
dated October 28, 2004, issued by XLCAUK in favor of EIB, (iv) the Financial
Guaranty Number CA02062A, dated June 8, 2005, issued by XLCA in favor of EIB and
the Financial Guaranty Number UK0008A, dated June 8, 2005, issued by XLCAUK in
favor of EIB and (v) the Financial Guaranty Number CA01937A, dated May 4, 2005
issued by XLCA in favor of EIB and the Financial Guaranty Number UK0007B, dated
May 4, 2005, issued by XLCAUK in favor of EIB.

                     “EIB Resolution Event” means (i) commutation of all of the
EIB Policies and full and final extinguishment of all Persons’ rights and
obligations thereunder, (ii) a general release in form reasonably acceptable to
the XL Parties by EIB of the XL Parties’ obligations with respect to all of the
EIB Guarantees or (iii) the provision by a creditworthy entity reasonably
acceptable to the XL Parties of a guaranty guaranteeing 100% of the XL Parties’
obligations under all of the EIB Guarantees.

                     “Escrow Agent” means HSBC Private Bank, Bermuda Trust
Company Limited.

                     “Escrow Agreement” means the agreement pursuant to which
the Escrow Agent will hold the XL Owned SCA Common Shares pursuant to terms
substantially the same as those set forth in Schedule 1.01(d), if the XL Owned
SCA Common Shares are transferred to the Escrow Agent pursuant to Section 2.10.

                     “Excess of Loss Agreement” means the Excess of Loss
Reinsurance Agreement by and between XLFA and XLI, dated as of October 3, 2001.

                     “Excess of Loss Commutation Agreement” means the Excess of
Loss Commutation Agreement to be executed by XLFA and XLI and delivered at the
Closing, in the form of Exhibit 1.01(d).

                     “Facultative Master Certificate” means the Facultative
Master Certificate effective as of November 1, 2002, as amended and restated
pursuant to the First Amended and Restated Facultative Master Certificate,
effective as of August 4, 2006, and as further amended and restated pursuant to
the Second Amended and Restated Facultative Master Certificate by and between
XLRA and XLCA, dated as of March 1, 2007.

                     “Facultative Master Certificate Commutation Agreement”
means the Facultative Master Certificate Commutation Agreement to be executed by
XLCA and XLRA and delivered at the Closing, in the form attached hereto as
Exhibit 1.01(e).

                     “Financial Statements” means the GAAP Financial Statements,
the XLCA Statutory Financial Statements and the XLFA Statutory Financial
Statements.

                     “Financial Security” means Financial Security Assurance
Inc.

-5-

--------------------------------------------------------------------------------



                     “Financial Security Commutations” means the Financial
Security Master Facultative Commutation and the commutations of the Other
Financial Security Agreements.

                     “Financial Security Agreements” means the Financial
Security Master Facultative Agreement and the Other Financial Security
Agreements.

                     “Financial Security Guarantee” means the Reinsurance
Agreement Guarantee, dated November 3, 1998 and amended on July 5, 2006, issued
by X.L. Insurance Company, Ltd (later renamed XLI), guaranteeing XLFA’s
obligations to Financial Security under the Financial Security Master
Facultative Agreement.

                     “Financial Security Master Facultative Agreement” means the
Amended and Restated Master Facultative Reinsurance Agreement, dated as of
November 3, 1998, between Financial Security and XLFA; as amended by the First
Amendment to the Master Facultative Reinsurance Agreement, dated as of November
3, 1998, between Financial Security and XLFA; as amended by the First Amendment
to the Amended and Restated Master Facultative Reinsurance Agreement, dated as
of July 6, 2006, between Financial Security and XLFA.

                     “Financial Security Master Facultative Commutation” means
the commutation of the Financial Security Master Facultative Agreement pursuant
to a commutation and release agreement.

                     “GAAP” means United States generally accepted accounting
principles in effect from time to time.

                     “GAAP Financial Statements” means (i) the audited balance
sheet of each of SCA, XLFA and XLCA for the fiscal year ended December 31, 2007
and the related audited statements of income, retained earnings, stockholders’
equity and changes in financial position, together with all related notes and
schedules thereto and accompanied by the reports thereon of the SCA Parties’
accountants, and (ii) the unaudited balance sheet of each of SCA, XLFA and XLCA
for the three month period ended March 31, 2008 and the related unaudited
statements of income, retained earnings, stockholders’ equity and changes in
financial position, together with all related notes and schedules thereto.

                     “Governmental Authority” means any federal, national,
supranational, state, provincial, local, or similar government, governmental,
regulatory or administrative authority, agency or commission or any court,
tribunal, or judicial or arbitral body.

                     “Governmental Order” means any order, writ, judgment,
injunction, decree, stipulation, determination or award issued or entered by or
with any Governmental Authority.

                     “Jeffco Policies” means (i) the Municipal Bond Insurance
Policy Number CA00370A, together with any endorsements thereto, relating to
$839,500,000 Jefferson County, Alabama, Sewer Revenue Refunding Warrants Series
2002-C, consisting of $74,450,000 Series 2002-C-1-A Warrants, $74,450,000 Series
2002-C-1-B Warrants, $74,450,000 Series 2002-C-1-C Warrants, $75,450,000 Series
2002-C-1-D Warrants, $73,700,000 Series 2002-C-2 Warrants, $98,300,000 Series
2002-C-3 Warrants, $73,700,000 Series 2002-C-4 Warrants, $98,300,000 Series
2002-C-5 Warrants, $147,600,000 Series 2002-C-6 Warrants and $49,100,000 Series

-6-

--------------------------------------------------------------------------------



2002-C-7 Warrants; (ii) the Municipal Bond Insurance Policy Number CA00522A,
together with any endorsements thereto, relating to $300,000,000 Jefferson
County, Alabama Sewer Revenue Refunding Warrants, Series 2003-B, consisting of
$55,000,000 Series 2003-B-2 Warrants, $25,000,000 Series 2003B-3 Warrants,
$25,000,000 Series 2003B-4 Warrants, $75,000,000 Series 2003B-5 Warrants,
$15,000,000 Series 2003B-6 and $105,000,000 Series 2003B-7 Warrants; and (iii)
the Debt Service Reserve Insurance Policy Number CA01568A, together with any
endorsements thereto, relating to up to $164,863,746.40 Parity Securities as
defined in the Trust Indenture, dated as of February 1, 1997, between Jefferson
County, Alabama and The Bank of New York (as successor to AmSouth Bank of
Alabama), as trustee, as such Indenture has been supplemented and amended.

                     “Knowledge of SCA” means the actual knowledge after due
inquiry of those Persons identified on Schedule 1.01(c).

                     “Law” means any federal, national, supranational, state,
provincial, local or similar statute, law, ordinance, regulation, rule
(including any rules regarding discovery), code, order, requirement or rule of
law (including common law).

                     “Lien” means any lien, pledge, mortgage, deed of trust,
security interest, claim, lease, charge, option, right of first refusal,
easement, servitude, proxy, voting trust or agreement, transfer restriction
under any shareholder or similar agreement, encumbrance or any other restriction
or limitation whatsoever.

                     “Minimum Consenting CDS Counterparty Restructuring
Threshold” means (i) at least seventy-five percent (75%) in notional amount of
the aggregate sum of the notional amounts of (A) the ABS CDO CDSs and (B) the
collateralized debt obligation credit default swaps between XLCA or an Affiliate
of XLCA and a CDS Counterparty that are listed on an official schedule held by
the SCA Parties and the CDS Financial Advisor; (ii) at least sixty-six and
two-thirds percent (66 2/3%) in total notional amount of the ABS CDO CDSs; and
(iii) at least sixty-six and two-thirds percent (66 2/3%) in aggregate number of
the CDS Counterparties.

                     “MLI CDS Agreements” means the eight asset backed
securities collateralized debt obligation credit default swap agreements listed
on Schedule 1.01(a).

                     “NYID” means the New York State Insurance Department.

                     “Other Financial Security Agreements” means all agreements
between any SCA Party and Financial Security, other than the Financial Security
Master Facultative Agreement, as to which the obligations of such SCA Parties
are secured by a letter of credit issued by the lenders pursuant to the Credit
Agreement for the benefit of Financial Security on September 19, 2006, as
heretofore amended, extended and renewed, bearing Citibank, N.A. reference
number 61652611.

                     “Other Terminated Agreements” means those agreements listed
on Schedule 1.01(b).

                     “Party” means any party to this Agreement.

-7-

--------------------------------------------------------------------------------



                     “Person” means an individual, corporation, partnership,
association, trust or other entity or organization, including a government or
political subdivision or an agency or instrumentality thereof.

                     “Quota Share Treaty Commutation” means the commutation of
the Quota Share Treaty pursuant to the Quota Share Treaty Commutation Agreement.

                     “Quota Share Treaty Commutation Agreement” means the Quota
Share Treaty Commutation Agreement to be executed by XLFA and XLCA and delivered
at the Closing, in the form of Exhibit 1.01(f).

                     “Reinsurance Guarantees” means (i) the Guarantee, (ii) the
Financial Security Guarantee and (iii) the EIB Guarantees.

                     “Required Consenting CDS Counterparties” means greater than
50% of the total notional amount of all the credit default swaps between XLCA or
an Affiliate of XLCA and the CDS Counterparties.

                     “SCA Parties” means SCA, XLFA, XLCA, XLFAS, SCAB, XLCAUK
and each of the portfolio trusts that executes a joinder agreement pursuant to
Section 9.04 in the form attached hereto as Exhibit 1.01(c), either collectively
or individually, as the context requires.

                     “SCA Registration Rights Agreement” means a registration
rights agreement for the XL Owned SCA Common Shares in substantially the form
attached hereto as Exhibit 1.01(j).

                     “SCA Share Sale Proceeds” means the proceeds, together with
any interest that may accrue thereon, of any sale of the XL Owned SCA Common
Shares as owned by the SCA Shareholder Entity and any cash dividends or
distributions paid with respect to such shares during such time as the XL Owned
SCA Common Shares are owned by the SCA Shareholder Entity.

                     “SCA Shareholder Entity” means a special purpose trust or
other entity formed pursuant to the Declaration of Trust.

                     “SCA Shareholder Entity Agreement” means an agreement
substantially in the form attached hereto as Exhibit 1.01(i).

                     “SCA Shareholder Entity Formation Conditions” means (i) the
selection of a trustee of the SCA Shareholder Entity mutually acceptable to the
Required Consenting CDS Counterparties and the SCA Parties; (ii) the
establishment of the SCA Shareholder Entity; (iii) the delivery by the SCA
Shareholder Entity of a true and correct written copy of customary securities
Law representations and agreements set forth on Exhibit 2.06 to the XL Parties
(or to the Escrow Agent, with a copy to the XL Parties, if the XL Owned Common
Shares have been transferred to the Escrow Agent pursuant to Section 2.10); and
(iv) any required approval the NYID, the Delaware Insurance Department and the
UK FSA of the SCA Shareholder Entity’s acquisition of the XL Owned SCA Common
Shares will have been obtained.

-8-

--------------------------------------------------------------------------------



                     “SCA Shareholder Entity Formation Conditions Certificate”
means a certificate certified by the Secretaries of SCA, XLFA and XLCA stating
that the SCA Shareholder Entity Formation Conditions have been satisfied.

                     “Securities Act” means the Securities Act of 1933, as
amended.

                     “Subscription Agreement” means the Subscription Agreement
to be executed by XLFA and XL and delivered at the Closing, in the form of
Exhibit 1.01(g).

                     “Subsidiary” or “Subsidiaries” means, with respect to a
specified Person, any corporation, partnership, limited partnership, limited
liability company or other entity as to which the specified Person, directly or
indirectly (including through one or more Subsidiaries), owns a majority of the
outstanding shares of stock or other ownership interests having voting power
under ordinary circumstances to elect directors of such corporation or other
Persons performing similar functions for such entity.

                     “Third-Party Reinsurance Agreements” means (i) the
Financial Security Master Facultative Agreement, and all individual risk
cessions thereunder and (ii) the EIB Policies.

                     “Transaction Documents” means this Agreement, the Ancillary
Agreements and any certificate, Financial Statement, report, list, writing or
other document delivered pursuant to this Agreement or the transactions
contemplated by this Agreement.

                     “Transactions” means all transactions contemplated by this
Agreement and the Ancillary Agreements.

                     “Transfer” means, with respect to a given security, any
transaction whereby a Person (a) offers, pledges, sells or contracts to sell any
option or contract to purchase, purchases any option or contract to sell, grants
any option, right or warrant to purchase, lends, or otherwise transfers or
disposes of, directly or indirectly, such security or any security convertible
into, or exercisable or exchangeable for, any or all of such security; or (b)
enters into any swap or other arrangement that transfers to another Person, in
whole or in part, any of the economic consequences of ownership of any or all of
the given security, whether any such transaction described in clause (a) or (b)
is to be settled by delivery of any or all of the given security or any other
security, in cash or otherwise. Notwithstanding the foregoing, in no event shall
any transfer or other transaction solely between or among the SCA Parties
constitute a “Transfer.”

                     “Transition Agreement” means the Transition Agreement,
dated as of August 4, 2006 and amended on May 3, 2007, among XL, XLI, XLA and
SCA.

                     “Transition Agreement Amendment” means the Transition
Agreement Amendment No. 2 among XL, XLI, XLA and SCA in the form attached hereto
as Exhibit 1.01(k).

                     “Triggered Enforcement Rights” means a Party’s right to
accelerate, liquidate, close out, terminate, assess or demand damages or
termination payments under, withhold or set off payments under, alter the
payment terms of, demand collateral in respect of, or otherwise exercise
remedies or enforcement rights in respect of one or more transactions (including
swap

-9-

--------------------------------------------------------------------------------



transactions), agreements, policies, guarantees or treaties to which an SCA
Party or an Affiliate thereof is a party, other than in respect of the Credit
Agreement; provided, that, solely for purposes of Section 6.10(b), the
definition of “Triggered Enforcement Rights” includes the right of any
counterparty to a credit default swap agreement with XLCA or Affiliates of XLCA
to accelerate, liquidate, close out, terminate, assess or demand damages or
termination payments under, withhold or set off payments under, alter the
payment terms of, demand collateral in respect of, or otherwise exercise
remedies or enforcement rights in respect of one or more transactions (including
swap transactions), agreements, policies, guarantees or treaties to which an SCA
Party or an Affiliate thereof is a party, other than in respect of the Credit
Agreement.

                     “UK FSA” means the Financial Services Authority in the
United Kingdom.

                     “XLCA Statutory Financial Statements” means the annual
financial statements of XLCA filed with the NYID for the year ended December 31,
2007, the quarterly financial statements of XLCA filed with the NYID for the
quarter ended March 31, 2008 and the Statement of Actuarial Opinion of XLCA
filed with the NYID for the year ended December 31, 2007.

                     “XLFA Redomestication” means the discontinuance of XLFA as
a company existing under the Laws of Bermuda and its continuation as a Delaware
corporation and the contribution to XLCA by the SCA Parties of all of the common
shares and Series A Redeemable Preferred Shares of XLFA.

                     “XLFA Statutory Financial Statements” means the annual
financial statements of XLFA filed with the BMA for the year ended December 31,
2007, and the quarterly financial statements of XLFA filed with the BMA for the
quarter ended March 31, 2008, each prepared in accordance with Bermuda statutory
accounting principles applied on a basis consistent with past practices, and the
Statement of Actuarial Opinion of XLFA filed with the BMA for the year ended
December 31, 2007.

                     “XL Parties” means XL, XLI, XLRA, XLGS, XLBS and XLA,
either collectively or individually, as the context requires.

                     “XL Public Offering” means an offering of XL’s Class A
Ordinary Shares, par value $0.01 per share, and equity security units, in each
case, registered pursuant to the Securities Act.

                     “XL Stock Resale and Registration Rights Agreement” means
the Resale Registration Rights Agreement to be executed by XLFA and XL and
delivered at the Closing, in the form of Exhibit 1.01(h).

                     “XL/SCA Commutation Agreements” means (i) the 2001
Facultative Quota Share Commutation Agreement, (ii) the Excess of Loss
Commutation Agreement, (iii) the Adverse Development Cover Commutation Agreement
and (iv) the Facultative Master Certificate Commutation Agreement.

                    Section 1.02 Definitions. The following terms have the
meanings set forth in the Sections set forth below:

-10-

--------------------------------------------------------------------------------



 

 

 

 

Definition

 

Location

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Allocated Funds

 

Section 6.12

 

Cash Consideration Amount

 

Section 2.06

 

CDS Counterparty Restructuring

 

Section 6.12

 

Challenging Action

 

Section 6.11(a)

 

Closing

 

Section 2.07

 

Confidential Information

 

Section 6.01(b)

 

Consideration

 

Section 2.06

 

Guarantee

 

Recitals

 

Losses

 

Section 9.11(a)

 

MLI

 

Section 3.10

 

MLI Agreement

 

Section 3.10

 

Providing Group

 

Section 6.01(b)

 

Quota Share Treaty

 

Recitals

 

Receiving Group

 

Section 6.01(b)

 

SCA

 

Preamble

 

SCA Indemnitees

 

Section 9.11(a)

 

SCAB

 

Preamble

 

SEC

 

Section 3.08(e)

 

Stock Consideration

 

Section 2.06

 

XL

 

Preamble

 

XL Indemnitees

 

Section 9.11(b)

 

XL Owned SCA Common Shares

 

Recitals

 

XLA

 

Preamble

 

XLBS

 

Preamble

 

XLCA

 

Preamble

 

XLCAUK

 

Preamble

 

XLFA

 

Preamble

 

XLFAS

 

Preamble

 

XLGS

 

Preamble

 

XLI

 

Preamble

 

XLRA

 

Preamble

 

                    Section 1.03 Interpretation and Rules of Construction. In
this Agreement, except to the extent otherwise provided or that the context
otherwise requires:

                    (a) when a reference is made in this Agreement to an
Article, Section, Exhibit or Schedule, such reference is to an Article or
Section of, or a Schedule or Exhibit to, this Agreement unless otherwise
indicated;

                    (b) the table of contents and headings for this Agreement
are for reference purposes only and do not affect in any way the meaning or
interpretation of this Agreement;

                    (c) whenever the words “include,” “includes” or “including”
are used in this Agreement, they are deemed to be followed by the words “without
limitation”;

-11-

--------------------------------------------------------------------------------



                    (d) the words “hereof,” “herein” and “hereunder” and words
of similar import, when used in this Agreement, refer to this Agreement as a
whole and not to any particular provision of this Agreement;

                    (e) all terms defined in this Agreement have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto, unless otherwise defined therein;

                    (f) the definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms;

                    (g) any Law defined or referred to herein or in any
agreement or instrument that is referred to herein means such Law or statute as
from time to time amended, modified or supplemented, including by succession of
comparable successor Laws;

                    (h) references to a Person are also to its successors and
permitted assigns; and

                    (i) the use of “or” is not intended to be exclusive unless
expressly indicated otherwise.

ARTICLE II

COMMUTATION AND RELEASE

                    Subject to the terms and conditions of this Agreement, at or
prior to the Closing:

                    Section 2.01 Commutation and Release of Reinsurance
Agreements. The SCA Parties and the XL Parties shall (i) commute the agreements
listed in Part I of Schedule 2.01 and (ii) fully and finally extinguish all the
Parties’ rights and obligations under all such agreements pursuant to the XL/SCA
Commutation Agreements.

                    Section 2.02 Termination of the Other Terminated Agreements.
The SCA Parties and the XL Parties shall terminate the Other Terminated
Agreements listed in Part I of Schedule 1.01(b) and, notwithstanding anything in
any of the Other Terminated Agreements listed in Part I of Schedule 1.01(b) that
provides that any term or condition survives termination, fully and finally
extinguish all rights and obligations of the Parties under all such agreements.

                    Section 2.03 Commutation and Release of Quota Share Treaty.
XLCA and XLFA shall (i) commute the Quota Share Treaty and (ii) fully and
finally extinguish all rights and obligations under the Quota Share Treaty
pursuant to the Quota Share Treaty Commutation Agreement.

                    Section 2.04 Commutation and Amendment of Other Reinsurance
Agreements. (a) The SCA Parties intend to, but shall not be obligated to,
commute or amend the reinsurance agreements the SCA Parties have with third
parties that are identified on Schedule 2.04; provided, that until October 15,
2008, no commutation or amendment of any agreement listed on

-12-

--------------------------------------------------------------------------------



Schedule 2.04 may involve the payment of cash or other consideration by any SCA
Party. For the avoidance of doubt, no commutation or amendment of any agreement
listed on Schedule 2.04 shall involve the payment of Allocated Funds.

                    (b) Notwithstanding the foregoing, (i) the Financial
Security Commutations, (ii) the commutations of each EIB Policy, (iii) the
general releases in a form reasonably acceptable to the XL Parties of the XL
Parties with respect to each EIB Guarantee or (iv) the provision by a
creditworthy entity reasonably acceptable to the XL Parties of a guarantee
guaranteeing 100% of the XL Parties’ obligations under each EIB Guarantee may
involve payment of cash or other consideration payable at any time by any SCA
Party.

                    Section 2.05 Mutual Releases. (a) As of the Closing Date:

 

 

 

          (i) each SCA Party, on behalf of itself and its respective
Subsidiaries, hereby irrevocably and unconditionally releases and forever
discharges each XL Party, its parents, Subsidiaries and Affiliates, and its
respective predecessors, successors, assigns, officers, directors, agents,
employees, shareholders, representatives, underwriters, and attorneys, from any
and all past, present and future actions, causes of action, suits, debts, Liens,
contracts, rights, agreements, obligations, promises, liabilities, claims,
counterclaims, demands, damages, controversies, losses, costs and expenses
(including attorneys’ fees and costs actually incurred) of any kind, character,
description or nature whatsoever, known or unknown to any of the SCA Parties,
suspected or unsuspected, reported or unreported, fixed or contingent, accrued
or unaccrued, liquidated or unliquidated, whether grounded in Law or equity or
sounding in tort or contract or otherwise, which the SCA Party now has, owns,
holds or claims to have, own, or hold, or at any time heretofore had, owned, or
held or claimed to have had, owned, or held, or may hereafter have, own, or hold
or claim to have, own, or hold, arising directly or indirectly out of, based
upon, or in any way related to or in connection with (A) (1) the Financial
Security Agreements; (2) the agreements, understandings, arrangements commuted
or terminated pursuant to Sections 2.01, 2.02 and 2.03, and Other Terminated
Agreements listed in Part II of Schedule 1.01(b); (3) any of the Reinsurance
Guarantees; (4) any commutation of an EIB Policy; (5) the commutation or
termination of any of the foregoing listed in clauses (1), (2), (3) and (4); or
(6) any commutation or amendment of any agreement listed on Schedule 2.04
pursuant to or in accordance with this Agreement; (B) conduct or other matters
occurring on or prior to the Closing, other than contractual obligations arising
under written agreements between any XL Party and any SCA Party (including those
described on Schedule 2.05, but excluding those expressly commuted or terminated
pursuant to this Agreement or any Ancillary Agreement) or (C) any tax liability,
whether stemming from policies issued by Subsidiaries of SCA prior to SCA’s IPO,
after SCA’s IPO or otherwise, that results from the XLFA Redomestication;
provided, however, with respect to both clauses (A) and (B), the provisions of
this paragraph shall not discharge any obligation of any of the XL Parties that
has been undertaken or imposed by the express terms of this Agreement or any
Ancillary Agreement.

 

 

 

          (ii) each SCA Party hereby irrevocably and unconditionally releases
and forever discharges each CDS Counterparty, its parents, Subsidiaries and
Affiliates, and its

-13-

--------------------------------------------------------------------------------



 

 

 

 

 

respective predecessors, successors, assigns, officers, directors, agents,
employees, shareholders, representatives, underwriters, and attorneys, from any
and all past, present and future actions, causes of action, suits, debts, Liens,
contracts, rights, agreements, obligations, promises, liabilities, claims,
counterclaims, demands, damages, controversies, losses, costs and expenses
(including attorneys’ fees and costs actually incurred) of any kind, character,
description or nature whatsoever, known or unknown to any of the SCA Parties,
suspected or unsuspected, reported or unreported, fixed or contingent, accrued
or unaccrued, liquidated or unliquidated, whether grounded in Law or equity or
sounding in tort or contract or otherwise, which the SCA Party now has, owns,
holds or claims to have, own, or hold, or at any time heretofore had, owned, or
held or claimed to have had, owned, or held, or may hereafter have, own, or hold
or claim to have, own, or hold, arising directly or indirectly out of, based
upon, or in any way related to or in connection with (A) (1) the Financial
Security Agreements; (2) the agreements, understandings, arrangements commuted
or terminated pursuant to Sections 2.01, 2.02 and 2.03, and Other Terminated
Agreements listed in Part II of Schedule 1.01(b); (3) any of the Reinsurance
Guarantees; (4) the commutation or termination of any of the foregoing listed in
clauses (1), (2) and (3); (5) any commutation of an EIB Policy, any general
release by EIB of the XL Parties’ obligations with respect to an EIB Guarantee,
or any guaranty by a creditworthy entity reasonably acceptable to the XL Parties
of the XL Parties’ obligations under any EIB Guarantee, each in accordance with
this Agreement; or (6) any commutation or amendment of any agreement listed on
Schedule 2.04 pursuant to or in accordance with this Agreement or (B) conduct
occurring on or prior to the Closing with respect to this Agreement and the
Transactions; provided, however, with respect to both clauses (A) and (B), the
provisions of this paragraph shall not discharge any obligation of any of the
CDS Counterparties that has been undertaken or imposed by the express terms of
this Agreement, any Ancillary Agreement or any other agreement to which such CDS
Counterparty is a party.

 

 

 

          (b) As of the Closing Date:

 

 

 

          (i) each XL Party, on behalf of itself and its respective
Subsidiaries, hereby irrevocably and unconditionally releases and forever
discharges each SCA Party, its parents, Subsidiaries and Affiliates, and its
respective predecessors, successors, assigns, officers, directors, agents,
employees, shareholders, representatives, underwriters, and attorneys, from any
and all past, present and future actions, causes of action, suits, debts, Liens,
contracts, rights, agreements, obligations, promises, liabilities, claims,
counterclaims, demands, damages, controversies, losses, costs and expenses
(including attorneys’ fees and costs actually incurred) of any kind, character,
description or nature whatsoever, known or unknown to any of the XL Parties,
suspected or unsuspected, reported or unreported, fixed or contingent, whether
grounded in Law or equity or sounding in tort or contract or otherwise, which
the XL Party now has, owns, holds or claims to have, own, or hold, or at any
time heretofore had, owned, or held or claimed to have had, owned, or held, or
may hereafter have, own, or hold or claim to have, own, or hold, arising
directly or indirectly out of, based upon, or in any way related to or in
connection with (A) (1) the Financial Security Agreements; (2) the agreements,
understandings, arrangements commuted or terminated pursuant to Sections 2.01,
2.02 and 2.03, and Other Terminated Agreements listed in Part II of Schedule
1.01(b); (3) any

-14-

--------------------------------------------------------------------------------



 

 

 

 

 

of the Reinsurance Guarantees; (4) any commutation of an EIB Policy; (5) the
commutation or termination of any of the foregoing listed in clauses (1), (2),
(3) and (4); or (6) any commutation or amendment of any agreement listed on
Schedule 2.04 pursuant to or in accordance with this Agreement or (B) conduct or
other matters occurring on or prior to the Closing, other than contractual
obligations arising under written agreements between any XL Party and any SCA
Party (including those described on Schedule 2.05, but excluding those expressly
commuted or terminated pursuant to this Agreement or any Ancillary Agreement);
provided, however, with respect to both clauses (A) and (B), the provisions of
this paragraph shall not discharge any obligation of any of the SCA Parties that
has been undertaken or imposed by the express terms of this Agreement or any
Ancillary Agreement.

 

 

 

          (ii) each XL Party hereby irrevocably and unconditionally releases and
forever discharges each CDS Counterparty, its parents, Subsidiaries and
Affiliates, and its respective predecessors, successors, assigns, officers,
directors, agents, employees, shareholders, representatives, underwriters, and
attorneys, from any and all past, present and future actions, causes of action,
suits, debts, Liens, contracts, rights, agreements, obligations, promises,
liabilities, claims, counterclaims, demands, damages, controversies, losses,
costs and expenses (including attorneys’ fees and costs actually incurred) of
any kind, character, description or nature whatsoever, known or unknown to any
of the XL Parties, suspected or unsuspected, reported or unreported, fixed or
contingent, accrued or unaccrued, liquidated or unliquidated, whether grounded
in Law or equity or sounding in tort or contract or otherwise, which the XL
Party now has, owns, holds or claims to have, own, or hold, or at any time
heretofore had, owned, or held or claimed to have had, owned, or held, or may
hereafter have, own, or hold or claim to have, own, or hold, arising directly or
indirectly out of, based upon, or in any way related to or in connection with
(A) (1) the Financial Security Agreements; (2) the agreements, understandings,
arrangements commuted or terminated pursuant to Sections 2.01, 2.02 and 2.03,
and Other Terminated Agreements listed in Part II of Schedule 1.01(b); (3) any
of the Reinsurance Guarantees; (4) the commutation or termination of any of the
foregoing listed in clauses (1), (2) and (3); (5) any commutation of an EIB
Policy, any general release by EIB of the XL Parties’ obligations with respect
to an EIB Guarantee, or any guaranty by a creditworthy entity reasonably
acceptable to the XL Parties of the XL Parties’ obligations under any EIB
Guarantee, each in accordance with this Agreement; or (6) any commutation or
amendment of any agreement listed on Schedule 2.04 pursuant to or in accordance
with this Agreement, or (B) conduct occurring on or prior to the Closing with
respect to this Agreement and the Transactions; provided, however, with respect
to both clauses (A) and (B), the provisions of this paragraph shall not
discharge any obligation of any of the CDS Counterparties that has been
undertaken or imposed by the express terms of this Agreement, any Ancillary
Agreement or any other agreement to which such CDS Counterparty is a party.

                    (c) As of the Closing Date, each CDS Counterparty hereby
irrevocably and unconditionally releases and forever discharges each SCA Party,
each XL Party, each of their respective parents, Subsidiaries and Affiliates,
and each of their respective predecessors, successors, assigns, officers,
directors, agents, employees, shareholders, representatives, underwriters, and
attorneys, from any and all past, present and future actions, causes of action,

-15-

--------------------------------------------------------------------------------



suits, debts, Liens, contracts, rights, agreements, obligations, promises,
liabilities, claims, counterclaims, demands, damages, controversies, losses,
costs and expenses (including attorneys’ fees and costs actually incurred,
except those costs and expenses expressly agreed in writing to be paid by the
SCA Parties) of any kind, character, description or nature whatsoever, known or
unknown to any of the CDS Counterparties, suspected or unsuspected, reported or
unreported, fixed or contingent, accrued or unaccrued, liquidated or
unliquidated, whether grounded in Law or equity or sounding in tort or contract
or otherwise, which the CDS Counterparty now has, owns, holds or claims to have,
own, or hold, or at any time heretofore had, owned, or held or claimed to have
had, owned, or held, or may hereafter have, own, or hold or claim to have, own,
or hold, arising directly or indirectly out of, based upon, or in any way
related to or in connection with (A) (1) the Financial Security Agreements; (2)
the agreements, understandings, arrangements commuted or terminated pursuant to
Sections 2.01, 2.02 and 2.03, and Other Terminated Agreements listed in Part II
of Schedule 1.01(b); (3) any of the Reinsurance Guarantees; (4) the commutation
or termination of any of the foregoing listed in clauses (1), (2) and (3); (5)
any commutation of an EIB Policy, any general release by EIB of the XL Parties’
obligations with respect to an EIB Guarantee, or any guaranty by a creditworthy
entity reasonably acceptable to the XL Parties of the XL Parties’ obligations
under any EIB Guarantee, each in accordance with this Agreement; or (6)
commutation or amendment of any agreement listed on Schedule 2.04 pursuant to or
in accordance with this Agreement; or (B) conduct occurring on or prior to the
Closing with respect to this Agreement and the Transactions; provided, however,
that nothing in this Section 2.05(c) releases any SCA Party or any XL Party from
fraud or intentional misconduct; provided, further, that with respect to both
clauses (A) and (B), the provisions of this paragraph shall not discharge any
obligation of any of the SCA Parties or XL Parties that has been undertaken or
imposed by the express terms of this Agreement, any Ancillary Agreement or any
other written agreement under which such CDS Counterparty has any rights
(whether as a party or otherwise) or otherwise amend existing credit default
swaps to which such CDS Counterparty is a party.

                    (d) The Parties acknowledge and agree that (A) the SCA
Parties shall not be responsible for the performance, or lack thereof, of any
other Party’s obligations pursuant to this Agreement or the Ancillary
Agreements, (B) the XL Parties shall not be responsible for the performance, or
lack thereof, of any other Party’s obligations pursuant to this Agreement or the
Ancillary Agreements and (C) a CDS Counterparty shall not be responsible for the
performance, or lack thereof, of any other Party’s obligations pursuant to this
Agreement or the Ancillary Agreements.

                    (e) Waiver of Statutory Rights. In connection with the
releases granted herein, each of the Parties hereby waives all rights conferred
by the provisions of California Civil Code Section 1542 and/or any similar state
or federal law. California Civil Code § 1542 provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

-16-

--------------------------------------------------------------------------------



The Parties understand and acknowledge the significance and consequence of their
waiver of § 1542 of the California Civil Code, as well as any other federal or
state statute or common law principle of similar effect, and acknowledge that
this waiver is a material inducement to and consideration for each Party’s
execution of this Agreement; provided, however, the provisions of this paragraph
shall not discharge any obligation of any of the Parties that has been
undertaken or imposed by the express terms of this Agreement, any Ancillary or
any other written agreement to which such Party is a party.

                    Section 2.06 Consideration. At the Closing, the XL Parties
shall (i) pay to the SCA Parties an aggregate amount (inclusive of any amounts
specified within the XL/SCA Commutation Agreements) equal to One Billion, Seven
Hundred and Seventy-Five Million Dollars ($1,775,000,000) (the “Cash
Consideration Amount”), which will be paid to each of the SCA Parties in the
amounts set forth on Schedule 2.06(a); (ii) issue and transfer to the SCA
Parties, free and clear of any Liens, an aggregate of eight million (8,000,000)
shares of XL’s Class A Ordinary Shares, par value $0.01 per share (the “Stock
Consideration”), which will be transferred to each of the SCA Parties in the
number of shares set forth on Schedule 2.06(b), pursuant to the terms of the
Subscription Agreement and the XL Stock Resale and Registration Rights
Agreement; and (iii) subject to Section 2.10, transfer to the SCA Shareholder
Entity, free and clear of any Liens, all of the XL Owned SCA Common Shares to be
held in accordance with the terms of the Declaration of Trust (the XL Owned SCA
Common Shares, together with the Cash Consideration Amount and the Stock
Consideration, the “Consideration”).

                    Section 2.07 Closing. (a) Subject to (i) satisfaction or
waiver of all conditions to the obligations of the parties set forth in Article
VII (other than those conditions anticipated to occur at Closing) and (ii) the
completion of an XL Public Offering, the closing of the commutations,
terminations and releases that are the subject of this Agreement (the “Closing”)
will be held at the offices of Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New
York, NY 10153 at 10:00 a.m., New York time, on the same Business Day as the
completion of an XL Public Offering, or at such other place or at such other
time or on such other date as the Parties may mutually agree upon in writing.
Notwithstanding anything to the contrary contained herein, under no
circumstances will the XL Parties have any obligation to consummate any of the
Transactions required to be completed on or prior to the Closing until the
completion of an XL Public Offering.

                    (b) All of the actions to be taken at Closing will be deemed
to occur simultaneously, except that the Cash Consideration Amount to be
received by XLFA shall be received prior to the XLFA Redomestication, and the
commutation of the Quota Share Treaty shall occur after the XLFA
Redomestication.

                    Section 2.08 Closing Deliveries by the SCA Parties. (a) At
Closing, the SCA Parties shall deliver or cause to be delivered to the XL
Parties:

 

 

 

          (i) receipt for the Cash Consideration Amount and the Stock
Consideration received by the applicable SCA Parties;

-17-

--------------------------------------------------------------------------------



 

 

 

          (ii) the Subscription Agreement executed by each SCA Party which is a
party thereto;

 

 

 

         (iii) the XL Stock Resale and Registration Rights Agreement executed by
each SCA Party which is a party thereto;

 

 

 

         (iv) the 2001 Facultative Quota Share Commutation Agreement executed by
each SCA Party which is a party thereto;

 

 

 

          (v) the Excess of Loss Commutation Agreement executed by each SCA
Party which is a party thereto;

 

 

 

         (vi) the Adverse Development Cover Commutation Agreement executed by
each SCA Party which is a party thereto;

 

 

 

        (vii) the Facultative Master Certificate Commutation Agreement executed
by each SCA Party which is a party thereto;

 

 

 

       (viii) a true and complete original copy of a fully executed Quota Share
Treaty Commutation Agreement;

 

 

 

         (ix) the Transition Agreement Amendment executed by each SCA Party
which is a party thereto; and

 

 

 

          (x) an SCA Shareholder Entity Formation Conditions Certificate, if the
SCA Shareholder Entity Formation Conditions have been satisfied.

                    (b) At Closing, the SCA Parties shall deliver or cause to be
delivered to the XL Parties and the CDS Counterparties a true and complete copy,
certified by the Secretary or Director of each of the SCA Parties, of the
resolutions duly and validly adopted by the Boards of Directors (or, in the case
of each portfolio trust that is an SCA Party, a direction letter authorized by
its unitholder) of each of the SCA Parties evidencing its authorization of the
execution and delivery of this Agreement and the Ancillary Agreements to which
it is a party and the consummation of the Transactions.

                    Section 2.09 Closing Deliveries by the XL Parties. (a) At
Closing, the XL Parties shall deliver to the SCA Parties:

 

 

 

          (i) the Cash Consideration Amount by wire transfer in immediately
available funds to a bank account or bank accounts of XLFA or XLCA (and, for the
avoidance of doubt, no other entity) as SCA may direct, consistent with the
allocation of the Cash Consideration Amount attached hereto as Schedule 2.06(a),
in writing to XL at least three days prior to Closing;

-18-

--------------------------------------------------------------------------------



 

 

 

          (ii) stock certificates evidencing the Stock Consideration registered
in the names of those SCA Parties designated on Schedule 2.06(b), together with
an executed share transfer form evidencing the transfer of the XL Owned SCA
Common Shares;

 

 

 

          (iii) the Subscription Agreement executed by each XL Party which is a
party thereto;

 

 

 

          (iv) the XL Stock Resale and Registration Rights Agreement executed by
each XL Party which is a party thereto;

 

 

 

          (v) the 2001 Facultative Quota Share Commutation Agreement executed by
each XL Party which is a party thereto;

 

 

 

          (vi) the Excess of Loss Commutation Agreement executed by each XL
Party which is a party thereto;

 

 

 

          (vii) the Adverse Development Cover Commutation Agreement executed by
each XL Party which is a party thereto;

 

 

 

          (viii) the Facultative Master Certificate Commutation Agreement
executed by each XL Party which is a party thereto; and

 

 

 

          (ix) the Transition Agreement Amendment executed by each XL Party
which is a party thereto.

                    (b) At Closing, the XL Parties shall deliver to the SCA
Parties and the CDS Counterparties a true and complete copy, certified by the
Secretary or Director of each of the XL Parties, of the resolutions duly and
validly adopted by the Boards of Directors of each of the XL Parties evidencing
its authorization of the execution and delivery of this Agreement and the
Ancillary Agreements to which it is a party and the consummation of the
Transactions.

                    (c) At Closing, but subject to Section 2.10, the XL Parties
shall cause the XL Owned SCA Common Shares (together with certificates
evidencing such XL Owned SCA Common Shares and stock powers duly endorsed in
blank to be transferred to the SCA Shareholder Entity, which will be owned and
managed pursuant to the terms of the Declaration of Trust.

                    Section 2.10 Escrow. Notwithstanding anything to the
contrary contained in this Agreement, if XL does not receive an SCA Shareholder
Entity Formation Conditions Certificate from the SCA Parties in accordance with
Section 2.08(a) at or prior to the Closing, the XL Parties shall, at Closing,
deposit with the Escrow Agent certificates evidencing all of the XL Owned SCA
Common Shares, free and clear of any Liens, together with stock powers duly
endorsed in blank, which are to be held by the Escrow Agent until released in
accordance with the Escrow Agreement. From and after delivery of such
certificates to the Escrow Agent at Closing, the XL Parties shall refrain from
exercising, and hereby irrevocably disclaim, any and all voting, economic or
other rights with respect to the XL Owned SCA Common Shares, and the XL Parties
will have no liability or further obligations to the SCA Parties or the CDS
Counterparties thereafter with respect to the XL Owned SCA Common Shares.

-19-

--------------------------------------------------------------------------------



ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SCA PARTIES

                    The SCA Parties hereby jointly and severally represent and
warrant to each of the XL Parties and CDS Counterparties as follows:

                    Section 3.01 Organization, Authority and Qualification of
the SCA Parties. Each of the SCA Parties is a corporation, company or business
entity duly organized, validly existing and in good standing under the Laws of
the jurisdiction of its incorporation or organization and has all necessary
power and authority to enter into this Agreement and the Ancillary Agreements to
which it may be a party, to carry out its obligations hereunder and thereunder
and to consummate the Transactions. Except as set forth in Section 3.01 of the
SCA Parties’ Disclosure Schedule, each of the SCA Parties is duly licensed or
qualified to do business and is in good standing in each jurisdiction in which
the properties owned or leased by it or the operation of its business makes such
licensing or qualification necessary. The execution and delivery of this
Agreement and the Ancillary Agreements to which each SCA Party is a party, the
performance by each SCA Party of its obligations hereunder and thereunder and
the consummation by each SCA Party of the Transactions have been duly authorized
by all requisite action on the part of each SCA Party and its shareholders. This
Agreement, the Transition Agreement Amendment, the SCA Shareholder Entity
Agreement and each Transaction have been approved by an independent committee of
SCA’s Board of Directors that did not include any member that was nominated to
SCA’s Board by any of the XL Parties, and this Agreement and each Ancillary
Agreement and Transaction to which each other SCA Party is a party has been
approved by such SCA Party’s Board of Directors (or, in the case of each
portfolio trust that is an SCA Party, a direction letter authorized by its
unitholder) or other appropriate authorizing body or Person. This Agreement has
been, and, upon their execution, the Ancillary Agreements to which each SCA
Party is a party shall have been, duly executed and delivered by each SCA Party,
and, assuming due authorization, execution and delivery by each of the XL
Parties and CDS Counterparties and receipt of all consents and approvals by
Governmental Authorities as required by Law, this Agreement constitutes, and,
upon their execution, the Ancillary Agreements shall constitute, legal, valid
and binding obligations of the SCA Parties enforceable against each of the SCA
Parties in accordance with their respective terms, subject to remedies under
applicable bankruptcy, insolvency, reorganization, moratorium and similar Laws
affecting creditors’ rights.

                    Section 3.02 No Conflict. Assuming the making and obtaining
of all filings, notifications, consents, approvals, authorizations and other
actions referred to in Section 3.03, the execution, delivery and performance by
each of the SCA Parties of this Agreement and the Ancillary Agreements to which
it is a party do not and will not (a) violate, conflict with or result in the
breach of any provision of the Certificate of Incorporation or Bye-Laws (or
similar organizational documents) of any SCA Party, (b) conflict with or violate
any Law or Governmental Order applicable to any of the SCA Parties or any of
their assets, properties or businesses or, (c) except as set forth in Section
3.02 of the SCA Parties’ Disclosure Schedule, conflict with, result in any
breach of, constitute a default (or event which with the giving of notice or
lapse of time, or both, would become a default) under, require any consent
under, or give to others any rights of termination, amendment, acceleration,
suspension, revocation or

-20-

--------------------------------------------------------------------------------



cancellation of, any note, bond, mortgage, indenture, contract, agreement,
lease, sublease, license, permit, franchise or other instrument or arrangement
to which any SCA Party is a party, which would adversely affect the ability of
any SCA Party to carry out its obligations under this Agreement or any Ancillary
Agreement or to consummate the Transactions.

                    Section 3.03 Governmental Consents and Approvals. (a) The
execution, delivery and performance of this Agreement and each Ancillary
Agreement to which any SCA Party is a party by the SCA Parties does not and will
not require any consent, approval, authorization or other order of, action by,
filing with or notification to, any Governmental Authority, except as described
in Section 3.03 of the SCA Parties’ Disclosure Schedule.

                    (b) The SCA Parties sought and obtained (other than with
respect to obtaining confirmation from the NYID, the Delaware Insurance
Department and the UK FSA that they do not object to the transfer of the XL
Owned SCA Common Shares to the SCA Shareholder Entity, which confirmation will
be sought and is anticipated to be obtained promptly after the completion of the
documentation related to the Shareholder Entity) approval of this Agreement and
each commutation or other Transaction to which XLCA is a party from the NYID on
the grounds that (among other things) they are collectively, and each is
individually, fair and equitable. The SCA Parties have obtained (other than with
respect to obtaining confirmation from the NYID, the Delaware Insurance
Department and the UK FSA that they do not object to the transfer of the XL
Owned SCA Common Shares to the SCA Shareholder Entity, which confirmation will
be sought and is anticipated to be obtained promptly after the completion of the
documentation related to the Shareholder Entity) or completed all consents,
approvals, authorizations, orders, actions, filings or notifications listed on
Section 3.03 of the SCA Parties’ Disclosure Schedule. The SCA Parties have
provided true and correct copies of such approvals to the XL Parties. To the
Knowledge of SCA, approvals have not been rescinded, modified or amended in any
way.

                    Section 3.04 Financial Information. (a) True and complete
copies of the Financial Statements have been delivered by the SCA Parties to the
XL Parties and CDS Counterparties. The Financial Statements (i) were prepared in
accordance with the books of account and other financial records of the SCA
Parties and (ii) present fairly the financial condition and results of
operations of the SCA Parties as of the dates thereof or for the periods covered
thereby. The GAAP Financial Statements have been prepared in accordance with
GAAP applied on a basis consistent with past practices. The XLCA Statutory
Financial Statements have been prepared in accordance with New York State
statutory accounting principles applied on a basis consistent with past
practices. The XLFA Statutory Financial Statements have been prepared in
accordance with Bermuda statutory accounting principles applied on a basis
consistent with past practices.

                    (b) True and complete copies of all pro forma balance sheets
of the SCA Parties and any related statements of income, retained earnings,
stockholders’ equity, changes in financial position and related notes and
schedules thereto, prepared to reflect each of the SCA Parties’ financial
condition after giving effect to the Transactions and provided to the NYID, have
been delivered by the SCA Parties to the XL Parties and the CDS Counterparties.

-21-

--------------------------------------------------------------------------------



                    Section 3.05 Compliance with Laws. (a) There is no violation
of Law by any SCA Party that has, or, if known by an appropriate Governmental
Authority, could reasonably be expected to adversely affect the legality,
validity or enforceability of this Agreement, any Ancillary Agreement or the
consummation of the Transactions and (b) except as provided in Section 3.05 of
the SCA Parties’ Disclosure Schedule, there is no Governmental Order that is
applicable to any SCA Party that has or could reasonably be expected to
adversely affect the legality, validity or enforceability of this Agreement, any
Ancillary Agreement or the consummation of the Transactions.

                    Section 3.06 Effect of Commutations. As of the Closing, as a
result of (i) commutation of the Quota Share Treaty pursuant to the Quota Share
Commutation Agreement and (ii) commutation of the Financial Security Master
Facultative Agreement, the Guarantee and the Financial Security Guarantee shall
no longer have any force or effect and for all purposes shall be considered a
nullity. If any of the EIB Policies are commutated, then each EIB Guarantee that
guarantees XLCA’s obligations under each commuted EIB Policy will no longer have
any force or effect and will, for all purposes, be considered a nullity.

                    Section 3.07 Litigation. No Action by or against any of the
SCA Parties is pending or, to the Knowledge of SCA, threatened, which could
reasonably be expected to affect the legality, validity or enforceability of
this Agreement, any Ancillary Agreement or the consummation of the Transactions.

                    Section 3.08 Placement of Stock Consideration. Each of the
SCA Parties that will acquire a portion of the Stock Consideration:

                    (a) is acquiring the Stock Consideration for investment
purposes only and not with a view to or for distributing or reselling such Stock
Consideration or any part thereof, without prejudice, however, to such SCA
Party’s right, subject to the provisions of this Agreement, at all times to sell
or otherwise dispose of all or any part of such Stock Consideration pursuant to
an effective registration statement under the Securities Act or under an
exemption from such registration and in compliance with applicable federal and
state securities or “blue sky” Laws. Each such SCA Party understands that it
must bear the economic risk of this investment indefinitely, unless the Stock
Consideration is registered pursuant to the Securities Act and any applicable
state securities or “blue sky” Laws or an exemption from such registration is
available. None of the SCA Parties has any intention of participating in the
formulation, determination, or direction of the basic business decisions of any
of the XL Parties;

                    (b) at the time it was first offered the Stock Consideration
was, and at the date hereof is, an “accredited investor” as defined in Rule
501(a) under the Securities Act;

                    (c) understands that the Stock Consideration is being
offered and provided as partial consideration to it in reliance upon specific
exemptions from the registration requirements of United States federal and state
securities or “blue sky” Laws, and that the XL Parties are relying upon the
truth and accuracy of, and such SCA Party’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such SCA Party set forth herein in order to determine the availability of such
exemptions and the eligibility of such SCA Party to acquire the Stock
Consideration;

-22-

--------------------------------------------------------------------------------



                    (d) has, either alone or together with its representatives,
such knowledge, sophistication and experience in business and financial matters
so as to be capable of evaluating the merits and risks of the prospective
investment in the Stock Consideration, and has so evaluated the merits and risks
of such investment. Such SCA Party understands that an investment in the Stock
Consideration involves a high degree of risk that could result in complete loss,
is able to bear the economic risk of an investment in the Stock Consideration
and, at the present time, is able to afford a complete loss of such investment;

                    (e) is knowledgeable, sophisticated and experienced in
making, and is qualified to make, decisions with respect to investments in
securities representing an investment decision like that involved in the
acquisition of the Stock Consideration. Such SCA Party acknowledges that it has
(i) access to XL’s disclosures about its Class A Ordinary Shares made in XL’s
filings with the Securities and Exchange Commission (“SEC”), including its
Annual Report on Form 10-K for its last completed fiscal year, its Quarterly
Reports on Form 10-Q for its latest fiscal quarters, and any Current Report on
Form 8-K filed by XL since the date of its last respective Annual Report on Form
10-K for its last completed fiscal year; (ii) access to information about XL and
its financial condition, results of operations, business, properties, management
and prospects contained in an offering memorandum related to the issuance of the
Stock Consideration provided to the SCA Parties; and (iii) adequate access and
opportunity to discuss the investment opportunity with the management of the XL
Parties;

                    (f) in connection with its acceptance of the Stock
Consideration, has not relied upon any representations made by, or other
information (whether oral or written) furnished by or on behalf of, any of the
XL Parties other than as set forth in this Agreement, the Ancillary Agreements
or XL’s filings with the SEC or an offering memorandum related to the issuance
of the stock consideration provided to the SCA Parties.

                    (g) acknowledges that the Stock Consideration was offered
and will be issued to the SCA Parties without any general solicitation or
general advertising, including any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio, or any seminar or meeting whose attendees have been
invited by any general solicitation or general advertising;

                    (h) understands that nothing in this Agreement or any other
materials presented by or on behalf of XL to the SCA Parties in connection with
the issuance of the Stock Consideration constitutes legal, tax or investment
advice. Each SCA Party has consulted such legal, tax and investment advisors as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its receipt of the Stock Consideration; and

                    (i) if located or domiciled outside the United States, has
complied with all Laws in each foreign jurisdiction in which it will receive or
be the record or beneficial owner of the Stock Consideration.

                    Section 3.09 Regulatory Approvals. The NYID has approved in
writing the terms of this Agreement and any Transaction to which XLCA is a
party, including the Quota Share Treaty Commutation Agreement, pursuant to
applicable Law, including Section 1505 of the New York Insurance Law. The BMA
has approved in writing the terms of this Agreement as they relate to XLFA prior
to the XLFA Redomestication. The UK FSA has been provided a

-23-

--------------------------------------------------------------------------------



copy of this Agreement and has raised no objection to XLCAUK entering into this
Agreement, and the UK FSA has confirmed in writing that the 14-day waiting
period applicable under the Letter of Undertaking, dated May 20, 2008, will not
apply to XLCAUK’s execution of this Agreement. A copy of each such written
approval has been delivered to the XL Parties and the CDS Counterparties and
such written approvals have not been withdrawn, rescinded, revoked, amended or
altered in any way. The SCA Parties have provided the NYID, the BMA and the UK
FSA with all information the SCA Parties deemed material and all information
requested by the NYID, the BMA or the UK FSA. All information provided by the
SCA Parties to the NYID, the BMA or the UK FSA was true, correct and complete in
all material respects. Notwithstanding anything to the contrary, the NYID, the
BMA and the UK FSA have not confirmed that they are not objecting to the
transfer of the XL Owned SCA Common Shares to the SCA Shareholder Entity but the
SCA Parties will seek to obtain such confirmations promptly and anticipate that
such confirmations will be obtained promptly after the completion of the
documentation related to the Shareholder Entity.

                    Section 3.10 MLI CDS Agreements. The SCA Parties have
entered into an agreement with Merrill Lynch International (“MLI”) pursuant to
which MLI will terminate the MLI CDS Agreements prior to or simultaneously with
the Closing (the “MLI Agreement”). A true and correct copy of the MLI Agreement
has been delivered to the XL Parties. The MLI Agreement remains in full force
and effect and has not been amended, waived, terminated or repealed in any way.
The amount of consideration for the termination of the MLI CDS Agreements
pursuant to the MLI Agreement is no greater than $500 million in the aggregate
together with the release of all claims related to such MLI CDS Agreements.

                    Section 3.11 Financial Security Master Facultative
Commutation Agreement. The SCA Parties have entered into an agreement with
Financial Security pursuant to which the Financial Security Master Facultative
Agreement will be commuted prior to, or simultaneously with, the Closing. A true
and correct copy of the Financial Security Master Facultative Commutation
Agreement has been delivered to the XL Parties. The Financial Security Master
Facultative Commutation Agreement remains in full force and effect and has not
been amended, waived, terminated or repealed in any way.

                    Section 3.12 Third-Party Agreements. None of the
transactions contemplated by Section 2.04 and listed on Schedule 2.04 is between
any SCA Party or any of its affiliates, officers, directors, employees, agents,
counsel, sub-contractors or other representatives or related parties, on the one
hand, and any other SCA Party or any of its affiliates, officers, directors,
employees, agents, counsel, sub-contractors or other representatives or related
parties, on the other hand.

                    Section 3.13 Brokers. Except for Rothschild & Sons Limited,
whose fees will be paid exclusively by the SCA Parties, no broker, advisor,
finder or investment banker is entitled to any brokerage, finder’s or other fee
or commission in connection with the Transactions based upon arrangements made
by or on behalf of the SCA Parties.

-24-

--------------------------------------------------------------------------------



ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE XL PARTIES

                    The XL Parties hereby jointly and severally represent and
warrant to each of the SCA Parties and the CDS Counterparties as follows:

                    Section 4.01 Organization and Authority of the XL Parties.
Each of the XL Parties is a corporation, company or business entity duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization and has all necessary power
and authority to enter into this Agreement and the Ancillary Agreements to which
it may be a party, to carry out its obligations hereunder and thereunder and to
consummate the Transactions. Each of the XL Parties is duly licensed or
qualified to do business and is in good standing in each jurisdiction in which
the properties owned or leased by it or the operation of its business makes such
licensing or qualification necessary. The execution and delivery of this
Agreement and the Ancillary Agreements to which each XL Party is a party, the
performance by each XL Party of its obligations hereunder and thereunder, and
the consummation by each XL Party of the Transactions have been duly authorized
by all requisite action on the part of each XL Party. This Agreement has been,
and, upon the execution of the Ancillary Agreements to which each XL Party is a
party, shall have been, duly executed and delivered by each XL Party, and,
assuming due authorization, execution and delivery by each of the SCA Parties
and CDS Counterparties and receipt of all consents and approvals by Governmental
Authorities as required by Law, this Agreement constitutes, and upon their
execution, the Ancillary Agreements shall constitute, legal, valid and binding
obligations of the XL Parties enforceable against each of the XL Parties in
accordance with their respective terms, subject to remedies under applicable
bankruptcy, insolvency, reorganization, moratorium and similar Laws affecting
creditors’ rights.

                    Section 4.02 No Conflict. Assuming the making and obtaining
of all filings, notifications, consents, approvals, authorizations and other
actions referred to in Section 4.03, the execution, delivery and performance by
each of the XL Parties of this Agreement and the Ancillary Agreements to which
it is a party do not and will not (a) violate, conflict with or result in the
breach of any provision of the Certificate of Incorporation or Bye-Laws (or
similar organizational documents) of each XL Party, (b) conflict with or violate
any Law or Governmental Order applicable to any XL Party or (c) except as set
forth in Section 4.02 of the XL Parties’ Disclosure Schedule, conflict with, or
result in any breach of, constitute a default (or event which with the giving of
notice or lapse of time, or both, would become a default) under, require any
consent under, or give to others any rights of termination, amendment,
acceleration, suspension, revocation or cancellation of, any note, bond,
mortgage, indenture, contract, agreement, lease, sublease, license, permit,
franchise or other instrument or arrangement to which any XL Party is a party,
which would adversely affect the ability of any XL Party to carry out its
obligations under this Agreement or any Ancillary Agreement and to consummate
the Transactions.

                    Section 4.03 Governmental Consents and Approvals. (a) The
execution, delivery and performance of this Agreement and each Ancillary
Agreement to which it is a party by each of the XL Parties does not and will not
require any consent, approval, authorization or

-25-

--------------------------------------------------------------------------------



other order of, action by, filing with or notification to any Governmental
Authority, except as described in Section 4.03 of the XL Parties’ Disclosure
Schedule.

                    (b) The XL Parties sought and obtained approval of this
Agreement and each commutation or other Transaction to which XLRA is a party
from the NYID on the grounds that (among other things) they are collectively,
and each is individually, fair and equitable. The XL Parties have provided true
and correct copies of such approval to the SCA Parties. To the knowledge of XL’s
executive officers, after due inquiry, such approval has not been rescinded,
modified or amended in any way.

                    Section 4.04 Capitalization. (a) Section 4.04(a) of the XL
Parties’ Disclosure Schedule sets forth the type and number of authorized equity
securities of XL and the type and number of such equity securities that are
issued and outstanding as at July 25, 2008.

                    (b) All issued and outstanding shares of XL’s capital stock
as at July 28, 2008 have been duly authorized for issuance, are validly issued
and are fully paid and nonassessable. The Stock Consideration has been duly
authorized and, upon issuance to the SCA Parties pursuant to the terms of this
Agreement and the Subscription Agreement, will be validly issued, fully paid and
nonassessable, free and clear of all Liens other than those contained in
applicable securities Laws.

                    Section 4.05 XL Owned SCA Common Shares. XLI is the record
and beneficial owner of the XL Owned SCA Common Shares, free and clear of any
and all Liens other than restrictions on transfer imposed by applicable
securities and insurance Laws, has all right, title and interest in and to the
XL Owned SCA Common Shares and has all requisite power and authority to sell,
assign, transfer and deliver the XL Owned SCA Common Shares, free and clear of
all Liens other than restrictions on transfer contained in applicable securities
or insurance Laws, or deposit with the Escrow Agent certificates evidencing all
of the XL Owned SCA Common Shares, free and clear of any Liens, together with
stock powers duly endorsed in blank pursuant to Section 2.10, as the case may
be, to the SCA Shareholder Entity.

                    Section 4.06 Litigation. No Action by or against any of the
XL Parties is pending or, to the actual knowledge of each of the XL Parties
after due inquiry, threatened, which could reasonably be expected to affect the
legality, validity or enforceability of this Agreement, any Ancillary Agreement
or the consummation of the Transactions.

                    Section 4.07 Regulatory Approvals. The NYID has approved in
writing the terms of this Agreement and any Transaction to which XLRA is a
party, including the Adverse Development Cover Commutation Agreement, pursuant
to applicable Law, including Section 1505 of the New York State Insurance Laws.
A copy of each such written approval has been delivered to the SCA Parties and
the CDS Counterparties and such written approvals have not been withdrawn,
rescinded, revoked, amended or altered. The XL Parties have provided the NYID,
the BMA and the UK FSA with all information the XL Parties deemed material and
all information requested by the NYID, the BMA or the UK FSA. All information
provided by the XL Parties to the NYID, the BMA or the UK FSA was true, correct
and complete in all material respects.

-26-

--------------------------------------------------------------------------------



                    Section 4.08 Brokers. Except for The Blackstone Group L.P.
whose fees will be paid exclusively by the XL Parties, no broker, advisor,
finder or investment banker is entitled to any brokerage, finder’s or other fee
or commission in connection with the Transactions (other than in respect of the
XL Public Offering) based upon arrangements made by or on behalf of the XL
Parties.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE CDS COUNTERPARTIES

                    Each of the CDS Counterparties hereby represents and
warrants as to itself only, and neither jointly nor jointly and severally with
the other CDS Counterparties, to each of the XL Parties and SCA Parties as
follows:

                    Section 5.01 Status. It is duly organized and validly
existing under the laws of the jurisdiction of its organization or incorporation
and, if relevant under such laws, is in good standing.

                    Section 5.02 Powers. It has the power to execute this
Agreement and any other documentation relating to this Agreement (including the
Ancillary Agreements to which it is a party), to deliver this Agreement and any
other documentation relating to this Agreement that it is required by this
Agreement to deliver, and to perform its obligations under this Agreement, and
it has taken all necessary action to authorize such execution, delivery and
performance.

                    Section 5.03 No Violation or Conflict. Such execution,
delivery and performance do not violate or conflict with any law applicable to
it, any provision of its constitutional documents, any order or judgment of any
court or other agency of government applicable to it or any of its assets or any
contractual restriction binding on or affecting it or any of its assets.

                    Section 5.04 Consents. All governmental and other consents
that are required to have been obtained by it with respect to this Agreement
have been obtained and are in full force and effect and all conditions of any
such consents have been complied with.

                    Section 5.05 Obligations Binding. Its obligations under this
Agreement constitute its legal, valid and binding obligations, enforceable in
accordance with their respective terms (subject to applicable bankruptcy,
reorganization, insolvency, moratorium or similar Laws affecting creditors’
rights generally, and subject, as to enforceability, to equitable principles of
general application (regardless of whether enforcement is sought in a proceeding
in equity or at Law)).

                    Section 5.06 Absence of Litigation. There is no pending, and
it has not received written threat of any action, suit or proceeding at Law or
in equity or before any court, tribunal, governmental body, agency or official
or any arbitrator that is likely to affect the legality, validity or
enforceability of this Agreement against it or its ability to perform its
obligations under this Agreement.

-27-

--------------------------------------------------------------------------------



                    Section 5.07 Consent to Transactions. It consents to the
effect of the consummation of the covenants contained in this Agreement and the
Ancillary Agreements, including (i) the commutation of the Quota Share Treaty
pursuant to the Quota Share Commutation Agreement, (ii) the commutation of the
Financial Security Master Facultative Agreement, (iii) the commutation of any
EIB Policy in accordance with Section 6.05(c) and (iv) as a consequence of the
foregoing, the effective nullity of the Guarantee and the Financial Security
Guarantee and, if any EIB Policy is commuted, the EIB Guarantee that guarantees
XLCA’s obligation under such commuted EIB Policy, such that each has no further
force or effect.

                    Section 5.08 Ownership of Insurance Instruments. (a) It has:

 

 

 

          (i) provided to the SCA Parties a written list (prepared in good faith
by, and reflecting the best belief of, an officer of such CDS Counterparty) of
(A) those credit default swap agreements with XLCA or Affiliates of XLCA to
which such CDS Counterparty is party, and of which such CDS Counterparty is a
beneficial owner, at the time it became a Party and (B) the notional amount of
each such credit default swap agreement; or

 

 

 

          (ii) confirmed in writing by an officer of such CDS Counterparty, to
the best belief of such confirming officer, a list provided by the SCA Parties
of (A) those credit default swap agreements with XLCA or Affiliates of XLCA to
which such CDS Counterparty is party, and of which such CDS Counterparty is a
beneficial owner, at the time it became a Party and (B) the notional amount of
each such credit default swap agreement.

                    (b) For an abundance of clarity, the foregoing
representations and warranties contained in Section 5.08(a) only reflect the
best belief of the officer of the CDS Counterparty preparing the list or
confirming a list prepared by SCA. The CDS Counterparty is not making any
representation or warranty that is not qualified by the best belief of such
officer, and it will not be bound by or subject to liability based on any
inaccuracy contained in any such list that ultimately results from such
officer’s best belief being inadvertently inaccurate.

                    Section 5.09 Brokers. Except for the CDS Financial Advisor
and BlackRock, whose fees will be paid exclusively by the SCA Parties, no
broker, advisor, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission from it in connection with the Transactions
based upon arrangements made by or on behalf of any of the CDS Counterparties.

ARTICLE VI

ADDITIONAL AGREEMENTS

                    Section 6.01 Public Disclosure and Confidentiality. (a) No
SCA Party or XL Party shall make or permit any of its officers, employees,
agents, counsel, sub-contractors or other representatives to make any public
disclosure simultaneously with, or close in time to, the

-28-

--------------------------------------------------------------------------------



execution of this Agreement or the Closing, other than in conjunction with an XL
Public Offering (such information disclosed in conjunction with an XL Public
Offering to be pursuant to a Quarterly Report on Form 10-Q, a Current Report on
Form 8-K, a prospectus supplement, or other material that complies with the
requirements of the Securities Act, including any press release, other material
or internet postings) regarding the existence or terms of this Agreement, to any
person or company or to the public, without the prior written consent of the
other Parties subject to this Section 6.01, such consent not to be unreasonably
withheld or delayed; provided, further, that XL and any of its officers,
employees, agents, counsels, sub-contractors or other representatives (expressly
including any investment banks) may make disclosures relating to the existence
and terms of this Agreement and the Transactions to rating agencies and
potential investors in connection with the marketing of an XL Public Offering,
including, for the avoidance of doubt, information relating to the reinsurance
agreements and guarantees being terminated pursuant to this Agreement such as
exposures, valuations and other data; provided, further, that if a disclosure is
required by Law, the SCA Party or the XL Party so required may make such
disclosure so long as (i) it uses its reasonable best efforts to reasonably
cooperate as to the timing and content of such disclosure to the extent
reasonably practicable without violating any Law and (ii) other than with
respect to press releases, securities filings and similar public disclosure or
disclosures in conjunction with an XL Public Offering, it reasonably cooperates
with any other SCA Party or XL Party seeking to obtain a protective order
concerning such disclosure if such XL Party or SCA Party requesting cooperation
shall pay for all reasonable fees and expenses, including legal fees, associated
with such cooperation.

                    (b) Past Confidential Information. The SCA Parties and their
officers, employees, agents, counsel, sub-contractors and other representatives,
as a group, and the XL Parties and their officers, employees, agents, counsel,
sub-contractors and other representatives, as a group, agree to keep
confidential within their groups any information received prior to Closing from
any Party in the other group pursuant to a confidentiality agreement,
arrangement or understanding in place prior to Closing between the SCA Parties
and the XL Parties that was commuted or terminated pursuant to Sections 2.01,
2.02 or 2.03 of this Agreement or set forth in Part II of Schedule 1.01(b)
(“Confidential Information”), including information about exposure, claims, mark
or other information related to an individual CDS Counterparty; provided, that
Confidential Information will not include any information that (i) was publicly
available prior to its disclosure to a member of the group receiving the
Confidential Information (a “Receiving Group”), (ii) was known to a member of
the Receiving Group prior to disclosure by a member of the group providing the
Confidential Information (a “Providing Group”) and was not received under
obligations of confidentiality or from a Person obligated to keep such
information confidential or (iii) is or becomes available to the Receiving Group
on a nonconfidential basis from a source other than the Providing Group or its
agents, provided, that such other Person is not bound by a confidentiality
agreement with the Providing Group, provided, further, that XL and any of its
officers, employees, agents, counsels, sub-contractors or other representatives
(expressly including any investment banks) may make disclosures relating to the
existence and terms of this Agreement and the transactions contemplated in this
Agreement to rating agencies and investors in connection with the marketing of
an XL Public Offering, including, for the avoidance of doubt, information
relating to the reinsurance agreements and guarantees being terminated pursuant
to this Agreement such as exposures, valuations and other data. In the event
that any Party subject to this Section 6.01(b), or such Party’s agents, becomes
legally compelled by deposition, subpoena, or other court or action by a
Governmental Authority to disclose any of

-29-

--------------------------------------------------------------------------------



the Confidential Information covered by this Agreement, the Receiving Group with
which such Party is associated is permitted to make such disclosure of
Confidential Information as it determines is reasonably necessary, upon
consultation with counsel, to comply with applicable Laws; provided, that such
Receiving Group makes a reasonable effort to provide the Providing Group with
prompt written notice to that effect and such Receiving Group reasonably
cooperates with the Providing Group if the Providing Group seeks to obtain a
protective order concerning such Confidential Information, provided, that the
Providing Group pays for all of the Receiving Group’s fees and expenses,
including legal fees, associated with such cooperation. Notwithstanding anything
contained in any other agreement, arrangement or understanding between the SCA
Parties and the XL Parties, (i) the XL Parties may disclose Confidential
Information, as reasonably needed, to any other XL Party, any nationally
recognized rating agency then providing a financial strength rating for any XL
Party or any officer, employee, agent, counselor, sub-contractor and other
representative of any such agency or any XL Party, (ii) the SCA Parties may
disclose Confidential Information, as reasonably needed, to any other SCA Party,
any nationally recognized rating agency then providing a financial strength
rating for any SCA Party, or any officer, employee, agent, counselor,
sub-contractor and other representative of any such agency or any SCA Party and
(iii) this Section 6.01(b) supersedes all prior confidentiality rights and
obligations between the SCA Parties and the XL Parties with respect to
“Confidential Information,” as defined above.

                    (c) Regulatory Compliance. The SCA Parties will provide the
XL Parties, at the XL Parties’ sole cost and expense, upon reasonable notice and
during normal business hours, all documents, files, books and records and
reasonable access to, and will request reasonable cooperation from, all
employees of the SCA Parties, as the XL Parties may reasonably request from time
to time, for the limited use by the XL Parties in compliance with any legal,
regulatory, accounting, or audit requirement or examination. The XL Parties will
provide the SCA Parties, at the SCA Parties’ sole cost and expense, upon
reasonable notice and during normal business hours, all documents, files, books
and records and reasonable access to, and will request reasonable cooperation
from, all employees of the XL Parties, as the SCA Parties may reasonably request
from time to time, for the limited use by the SCA Parties in compliance with any
legal, regulatory, accounting, or audit requirement or examination. The XL
Parties and the SCA Parties will treat all information received pursuant to this
Section 6.01(c) as if it were Confidential Information subject to Section
6.01(b).

                    Section 6.02 Regulatory and Other Authorizations; Notices
and Consents. The SCA Parties and the XL Parties shall use their reasonable best
efforts to obtain and maintain all authorizations, consents, orders and
approvals of all Governmental Authorities and officials that may be or become
necessary for the execution and delivery of, and the performance of their
obligations pursuant to, this Agreement and the Ancillary Agreements, and will
reasonably cooperate with the other SCA Parties and XL Parties in promptly
seeking to obtain all such authorizations, consents, orders and approvals. Each
of the SCA Parties and XL Parties shall use reasonable best efforts to resolve
objections, if any, as may be asserted by any Governmental Authority with
respect to the Transactions under any Law. In connection therewith, if any
Action is instituted (or threatened to be instituted) challenging any
Transaction as violative of any Law, subject to and in accordance with Section
6.11, the SCA Parties and the XL Parties shall use their reasonable best efforts
and reasonably cooperate with one another to contest and resist any such Action
and to have vacated, lifted, reversed, or overturned any decree, judgment,

-30-

--------------------------------------------------------------------------------



injunction or other order, whether temporary, preliminary or permanent, that is
in effect and that prohibits, prevents, or restricts consummation of the
Transactions, including by pursuing all available avenues of administrative and
judicial appeal, unless, by mutual agreement, the SCA Parties and the XL Parties
decide that litigation is not in their respective best interests.

                    Section 6.03 Notice of Developments. Prior to the Closing,
each Party shall promptly notify the other Parties in writing of all events,
circumstances, facts and occurrences arising subsequent to the date of this
Agreement which could reasonably be expected to result in any material breach of
a representation or warranty or covenant of such Party contained in this
Agreement or which could have the effect of making any material representation
or warranty of such Party contained in this Agreement untrue or incorrect in any
respect.

                    Section 6.04 MLI ABS CDO Credit Default Swap Agreements.
Prior to the Closing, the SCA Parties shall not amend, alter, waive or repeal
any of the terms of the MLI CDS Agreement without the prior written approval of
the XL Parties.

                    Section 6.05 Third-Party Reinsurance Agreements. (a) The SCA
Parties shall (i) provide the XL Parties with copies of all documents, files,
books and records relating to any Third-Party Reinsurance Agreement for so long
as it remains in force as reasonably requested by the XL Parties from time to
time, and reasonable access to, and will request reasonable cooperation from,
upon reasonable notice during normal business hours, all employees of the SCA
Parties whose employment responsibilities are related to any Third-Party
Reinsurance Agreement for so long as it remains in force and (ii) subject to any
applicable Law, pay all claims under any Third-Party Reinsurance Agreement for
so long as it remains in force as they become due, other than claims reasonably
contested by the SCA Parties in good faith.

                    (b) Prior to the Closing, the SCA Parties shall not amend,
alter, waive or repeal any of the terms of the Financial Security Master
Facultative Commutation Agreement without the prior written approval of the XL
Parties.

                    (c) The SCA Parties shall use their commercially reasonable
efforts to commute each of the EIB Policies and fully and finally extinguish
each Person’s rights and obligations thereunder pursuant to commutation and
release agreements in forms reasonably satisfactory to the XL Parties or
effectuate another EIB Resolution Event; provided, however, that the use of such
commercially reasonable efforts shall not require the SCA Parties to pay amounts
in excess of those set forth in a letter delivered concurrently herewith to the
XL Parties and the CDS Financial Advisor. Until an EIB Resolution Event occurs,
XLCA shall (i) refrain from novating or assigning the EIB Policies to any
Person, provided, that it may reinsure the EIB Policies as it sees fit and (ii)
refrain from selling, leasing, assigning, reinsuring or transferring in any way
(whether in one transaction or a series of related transactions) a majority of
its assets to any Person, unless either (A) the EIB Policies are sold, leased,
assigned, reinsured or transferred (as the case may be) with all or
substantially all of such assets to the Person purchasing, leasing, reinsuring,
or receiving all or substantially all of such assets or (B) the XL Parties
provide their consent, which consent shall not be unreasonably withheld or
delayed. Notwithstanding the foregoing, nothing in this paragraph shall in any
way restrict or limit the SCA Parties from selling, leasing, assigning,
reinsuring, transferring or otherwise disposing of, in any manner (whether in
one or more transactions) the public finance business of the SCA Parties.

-31-

--------------------------------------------------------------------------------



                    Section 6.06 Ownership of Insurance Instruments. (a) On and
as of the date hereof, and on the Closing Date (at a time prior to the Closing)
and as of the Closing, the SCA Parties shall provide written notice to the XL
Parties setting forth, to the Knowledge of SCA, the then current aggregate
notional value of all credit default swap agreements with XLCA or Affiliates of
XLCA of which the CDS Counterparties have either represented in writing to the
SCA Parties in accordance with Section 5.08 or confirmed in writing to the SCA
Parties in accordance with Section 5.08, as being a party thereto and a
beneficial owner thereof.

                    (b) Each CDS Counterparty, in respect of itself, agrees
that, prior to Closing, it will not sell or transfer in any way any right to or
title in any credit default swap agreement with XLCA or an Affiliate of XLCA in
which such CDS Counterparty has beneficial ownership, or to which it is party,
unless the transferee agrees to become a Party to this Agreement pursuant to
Section 9.04 by signing a joinder agreement immediately upon consummation of any
such sale or transfer.

                    Section 6.07 Compliance with Securities Laws. If any SCA
Party is or becomes the record or beneficial owner of any or all of the Stock
Consideration, it will comply with all Laws applicable to the Transfer of any or
all of the Stock Consideration.

                    Section 6.08 Passive Investor. For a period of two years
from the Closing, none of the SCA Parties will take any action to participate in
the formulation, determination or direction of the basic business decisions of
any of the XL Parties.

                    Section 6.09 XL Owned SCA Common Shares Covenant. If any CDS
Counterparty becomes the record or beneficial owner of any or all of the XL
Owned SCA Common Shares, it will comply with all Laws applicable to the Transfer
of any or all of the XL Owned SCA Common Shares.

                    Section 6.10 Forbearance. The Parties covenant and agree
with each other and their respective Affiliates, successors and assigns, that:

                    (a) subsequent to the date hereof:

                    (i) none of the SCA Parties shall hereinafter, for any
reason whatsoever, demand, claim, file suit or initiate any Action against any
of the XL Parties or the CDS Counterparties in respect of any rights released
pursuant to Section 2.05(a);

                    (ii) none of the XL Parties shall hereinafter, for any
reason whatsoever, demand, claim, file suit or initiate any Action against any
of the SCA Parties or the CDS Counterparties in respect of any rights released
pursuant to Section 2.05(b); and

                    (iii) none of the CDS Counterparties shall hereinafter, for
any reason whatsoever, demand, claim, file suit or initiate any Action against
any of the SCA Parties or the XL Parties in respect of any rights released
pursuant to Section 2.05(c).

                    (b) Subsequent to the date hereof and until the earlier of
(i) October 15, 2008 or (ii) the termination of this Agreement pursuant to
Section 8.01, no CDS Counterparty will exercise any Triggered Enforcement Right
to the extent triggered (or argued by any CDS

-32-

--------------------------------------------------------------------------------



Counterparty to be triggered) as a result of the fact that any of the SCA
Parties or any of their Affiliates (A) is or is becoming insolvent (either
because its financial condition is such that the sum of its debts is greater
than the fair market value of its assets, or because the fair saleable value of
its assets is less than the amount required to pay its probable liabilities on
its existing debts as they mature), (B) has or will have unreasonably small
capital with which to engage in its business, (C) has or will have incurred
debts beyond its ability to pay as they become due, (D) does not have or will
not have an excess of required reserves and other liabilities over admitted
assets, (E) has or will have insufficient assets to reinsure all outstanding
risks with other solvent authorized assuming insurers after paying all accrued
claims owed, (F) has a credit rating that has been downgraded or withdrawn by
any rating agency, or has sold credit protection or provided a guarantee with
respect to an asset-backed security or other reference obligation and the credit
rating with respect to such asset-backed security or other reference obligation
has been downgraded or withdrawn by any rating agency, (G) is a party to an
agreement with or for the benefit of a CDS Counterparty where a cross-default or
termination event has occurred or to the extent it results from the occurrence
of an event described in clauses (A) through (F), or (H) has admitted in writing
to any set of circumstances described in clauses (A) through (G); provided, that
if any counterparty to a credit default swap agreement with XLCA or Affiliates
of XLCA exercises a Triggered Enforcement Right in respect of such credit
default swap as a result of the occurrence of an event described in clauses (A)
through (E) or (H) (but solely with respect to clauses (A) through (E)), and the
CDS Counterparties representing the Minimum Consenting CDS Counterparty
Restructuring Threshold so elect in writing, this Section 6.10(b) shall no
longer apply to any CDS Counterparty; provided, further that this sentence shall
not apply with respect to any such Triggered Enforcement Right (x) withdrawn by
such counterparty or deemed ineffective by a Governmental Authority within five
(5) Business Days or (y) if the current payment obligation of the SCA Parties
arising from the exercise of such Triggered Enforcement Right does not exceed
$35 million with respect to any given counterparty. The SCA Parties shall give
notice to the CDS Counterparties promptly after receiving notice of the exercise
of a Triggered Enforcement Right.

                    (c) Subsequent to the date hereof and until the earlier of
(i) Closing or (ii) the termination of this Agreement pursuant to Section 8.01,
the XL Parties will not exercise any Triggered Enforcement Rights to the extent
triggered as a result of the fact that any of the SCA Parties or any of their
Affiliates (A) is or is becoming insolvent (either because its financial
condition is such that the sum of its debts is greater than the fair market
value of its assets or because the fair saleable value of its assets is less
than the amount required to pay its probable liabilities on its existing debts
as they mature), (B) has or will have unreasonably small capital with which to
engage in its business and (C) has or will have incurred debts beyond its
ability to pay as they become due, (D) does not have or will not have an excess
of required reserves and other liabilities over admitted assets, (E) has or will
have insufficient assets to reinsure all outstanding risks with other solvent
authorized assuming insurers after paying all accrued claims owed, (F) has a
credit rating that has been downgraded or withdrawn by any rating agency, or has
sold credit protection or provided a guarantee with respect to an asset-backed
security or other reference obligation and the credit rating with respect to
such asset-backed security or other reference obligation has been downgraded or
withdrawn by any rating agency, (G) is a party to an agreement with or for the
benefit of a CDS Counterparty where a cross-default or termination event has
occurred or to the extent it results from the occurrence of an event described
in clauses

-33-

--------------------------------------------------------------------------------



(A) through (F), or (H) has admitted in writing to any set of circumstances
described in clauses (A) through (G).

                    (d) For the avoidance of doubt, nothing herein shall
restrict or impair the exercise of Triggered Enforcement Rights by any CDS
Counterparty or by any XL Party in the event that any of the SCA Parties or any
of their Affiliates institutes or has instituted against it a proceeding
relating to its insolvency, bankruptcy, rehabilitation, liquidation, or
reorganization under any bankruptcy or insolvency Law or other similar Law
affecting creditors’ rights, or has a petition presented relating to its
winding-up, rehabilitation, insolvency, bankruptcy, reorganization or
liquidation, regardless of whether or not such proceeding or petition (i)
results in a judgment of insolvency or bankruptcy or the entry of an order
against it relating to any rehabilitation, insolvency, bankruptcy,
reorganization or liquidation or (ii) is not dismissed, discharged, stayed or
restrained. Further, for the avoidance of doubt, the CDS Counterparties may
submit claims on account of their credit default swaps, policies or other
agreements with any SCA Party to the SCA Parties as they become due in the
ordinary course, other than claims subject to forbearance pursuant to Section
6.10(b).

                    Section 6.11 Control of Litigation and Cooperation. (a) As
between the SCA Parties and the XL Parties, the XL Parties shall have the right
(but not the obligation) to control and direct, through counsel of its own
choosing, the defense and settlement of any Action against any SCA Party brought
by any Person that challenges the validity or enforceability of this Agreement
or any Ancillary Agreement, including any fraudulent conveyance Action or any
other Action under any bankruptcy or insolvency Law or other similar Law
affecting creditors’ rights (a “Challenging Action”). The SCA Parties and the XL
Parties shall promptly provide written notice to each other and the CDS
Counterparties upon becoming aware of any Challenging Action or threatened
Challenging Action. Subject to the first sentence of this Section 6.11(a), the
SCA Parties shall be entitled to participate fully in the defense of such
Challenging Action with internal counsel or with outside counsel (at the SCA
Parties’ own expense).

                    (b) The SCA Parties shall actively and in good faith
reasonably cooperate in any defense of a Challenging Action controlled by the XL
Parties. Such cooperation by the SCA Parties shall include (i) providing to the
XL Parties, upon their reasonable request, all documents and information
necessary to, or which could assist in, the defense, appeal or settlement of any
such Challenging Action, (ii) making the SCA Parties’ employees (and using its
commercially reasonable efforts to make the SCA Parties’ former employees) and
representatives available to be interviewed by the XL Parties upon reasonable
notice and at reasonable times and (iii) offering truthful deposition and trial
testimony upon the request of the XL Parties.

                    (c) The XL Parties and the SCA Parties shall actively and in
good faith reasonably cooperate in the defense of any third-party Actions other
than Challenging Actions brought or made against any such Party relating to the
subject matter of, or any Transactions consummated or to be consummated under,
this Agreement or any Ancillary Agreement. Such cooperation shall include (i)
providing to any such Party against which any such Action is made, upon such
Party’s reasonable request, all documents and information necessary to, or which
could assist in, the defense, appeal or settlement of any such Action, (ii)
making its employees (and using its commercially reasonable efforts to make its
former employees) and representatives

-34-

--------------------------------------------------------------------------------



available to be interviewed by the Party against which any such Action is made
upon reasonable notice and at reasonable times, (iii) offering truthful
deposition and trial testimony upon the request of the Party against which any
such Action is made and (iv) otherwise consulting with the Party against which
any such Action is made and, to the extent the Action is made against more than
one Party, coordinating, to the extent feasible, the handling and defense of any
such Action; provided, however, that nothing herein shall require disclosure by
any such Party of any information subject to the attorney-client privilege or in
conflict with any contractual confidentiality restriction to which such Party is
bound, except when a protective order issued by a Governmental Authority would
reasonably ensure Confidentiality of the disclosed.

                    Section 6.12 CDS Counterparty Restructuring. Following the
Closing Date (except to the extent the Allocated Funds, as defined below, are
paid to or for the benefit of the CDS Counterparties pursuant to clause (i) or
(ii) of this Section 6.12), XLCA shall segregate and hold an aggregate amount of
Eight Hundred and Twenty Million Dollars ($820,000,000) in cash (together with
any SCA Share Sale Proceeds and the premiums or other payments described in the
last sentence of this Section 6.12) separately in an interest bearing account or
otherwise invested as may be agreed in writing between the SCA Parties and the
Required Consenting CDS Counterparties (together with any interest earned
thereon, the “Allocated Funds”), it being understood that such interest bearing
account or other investment vehicle described in this sentence will be
maintained at Wilmington Trust Company, or, if maintained with a CDS
Counterparty or an Affiliate of a CDS Counterparty, such CDS Counterparty shall
have waived in writing its rights of set-off with respect to, and any security
interest or other lien on, the Allocated Funds, solely for purposes of (i)
commuting, terminating, amending and/or otherwise restructuring, as applicable,
existing agreements (a “CDS Counterparty Restructuring”) pursuant to an
agreement among the applicable SCA Parties and CDS Counterparties representing
not less than the Minimum Consenting CDS Counterparty Restructuring Threshold
and (ii) after October 15, 2008, the payment of any actual claims or losses on
existing agreements and insurance policies issued to or for the benefit of CDS
Counterparties and, it being understood that, such funds shall not be used for
any other purpose, except that, in the event that XLCA becomes subject to a
rehabilitation or liquidation proceeding, the Allocated Funds shall no longer be
separately held or segregated or limited in use to the purpose stated above and
shall be part of the general assets of XLCA. XLCA shall provide quarterly
reports to the CDS Counterparties setting forth an accounting, in reasonable
detail, with respect to the Allocated Funds and any investments maintained
therein; provided, that nothing in this Section 6.12, including the creation of
the Allocated Funds, shall (i) in any way limit the rights or claims of the CDS
Counterparties, the liabilities of the SCA Parties in respect of such claims, or
the rights of the CDS Counterparties in respect of other assets of the SCA
Parties or (ii) constitute a waiver of any defense the SCA Parties may have with
respect to any such claims or liabilities. Notwithstanding anything else herein,
no CDS Counterparty has any obligation to participate in the CDS Counterparty
Restructuring, including, for the avoidance of doubt, commuting, terminating,
amending and/or otherwise restructuring, as applicable, existing agreements. The
premiums or other payments that a CDS Counterparty makes in respect of its
credit default swap agreements with XLCA or Affiliates of XLCA during the period
that such CDS Counterparty forbears from exercising any Triggered Enforcement
Right under such credit default swap pursuant to Section 6.10(b) shall be
included in the Allocated Funds. After the Closing, the SCA Parties and the CDS
Counterparties will negotiate in good faith in an effort to reach agreement on a
CDS Counterparty Restructuring on or prior to October 15, 2008 that is fair and
equitable to both the SCA Parties and the CDS Counterparties.

-35-

--------------------------------------------------------------------------------



                    Section 6.13 Restriction on Commutations. Until October 15,
2008, the SCA Parties shall not effect any commutations, settlements,
restructurings or terminations of policies or contracts not expressly
contemplated by this Agreement that involve the payment of any consideration by
the SCA Parties, without the consent of CDS Counterparties representing the
Minimum Consenting CDS Counterparty Restructuring Threshold, provided, that
during such period the SCA Parties may effect any action (including
commutations) related to the EIB Policies in accordance with Section 6.05, may
consummate the Financial Security Commutations, and may effect commutations,
settlements, restructurings and terminations (i) that involve cash payments not
in excess of an aggregate amount set forth in a letter delivered concurrently
herewith to the XL Parties and the CDS Financial Advisor during such period (of
which (A) an amount set forth in such letter may not be used for the
commutation, settlement, restructuring or termination of any policy or contract
other than JeffCo Policies and (B) no more than an amount set forth in such
letter may be for CDS policies and contracts); provided, however, that no such
commutation, settlement, restructuring or termination (other than with respect
to JeffCo Policies) may involve payment by the SCA Parties of cash, debt or
other consideration in excess of the reserves (including case and unearned
premium reserves) related to the risks being commuted; (ii) of the reinsurance
contracts provided in Schedule 2.04 (in accordance with Section 2.04); (iii)
that are settlements required pursuant to the express terms of insurance
policies and contracts of the SCA Parties; and (iv) that are for cash
collateralization of up to $24 million of letters of credit issued under the
Credit Agreement; provided, that such outstanding letters of credit shall be
extended for one year; provided, further, that until October 15, 2008, prior to
effecting any commutation, settlement, restructuring or termination permitted
under Section 6.13(i) or (ii): (w) XLCA shall provide the CDS Financial Advisor
reasonable advance notice and such information as may be reasonably necessary to
evaluate such proposed commutation, settlement, restructuring or termination
(which advance notice and information shall be supplied to the CDS Financial
Advisor not later than five (5) Business Days prior to consideration of such
commutation, settlement, restructuring or termination by XLCA’s board of
directors as provided below); (x) at the option of the CDS Financial Advisor,
and no later than five (5) Business Days after being provided such notice and
information by XLCA regarding such proposed commutation, settlement,
restructuring or termination, the CDS Financial Advisor may provide XLCA with a
written response to such proposed commutation, settlement, restructuring or
termination; (y) XLCA shall provide such written response to its board of
directors for consideration at the XLCA board of directors meeting at which such
commutation, settlement, restructuring or termination will be presented for
approval; and (z) will obtain the approval of the XLCA board of directors for
such commutation, settlement, restructuring or termination after so providing
such response to the board. For the avoidance of doubt, no such commutation,
settlement, restructuring or amendment shall involve the payment of Allocated
Funds except to the extent provided in Section 6.12.

                    Section 6.14 Treatment of Public Finance Business. The SCA
Parties and the CDS Counterparties understand that the approval by the NYID of
any CDS Counterparty Restructuring will require addressing XLCA’s public finance
business to the satisfaction of the NYID. The SCA Parties and the CDS
Counterparties hereby agree to negotiate in good faith in an effort to reach an
agreement on the appropriate treatment of such public finance business in

-36-

--------------------------------------------------------------------------------



connection with the CDS Counterparty Restructuring (it being understood that
failure to reach such agreement, notwithstanding good faith negotiations, shall
not constitute a default hereunder or give rise to any cause of action against
any Party hereto). Without the consent of CDS Counterparties representing the
Minimum Consenting CDS Counterparty Restructuring Threshold, the SCA Parties
shall not transfer or otherwise dispose of such public finance business prior to
October 15, 2008, except for reinsurance cessions for risk management purposes
not intended to effectuate a transfer of the business in whole or any
substantial part or to the extent it is agreed between the NYID and the SCA
Parties that to transfer such public finance business is necessary and/or in the
public interest (as to which the CDS Counterparties reserve all rights to
challenge or object).

                    Section 6.15 Further Action. Subject to the next sentence,
each of the Parties shall use its reasonable best efforts to take, or cause to
be taken, all appropriate action, to do or cause to be done all things
necessary, proper or advisable under applicable Law, and to execute and deliver
such documents and other papers, as may be required to carry out the provisions
of this Agreement and the Ancillary Agreements to which it is a party and to
consummate and make effective the Transactions reasonably as requested by the
Parties, including the matters contemplated by Section 6.18. Notwithstanding
anything to the contrary herein or otherwise, the Parties agree that the XL
Parties have (i) complete and sole discretion whether or not any XL Public
Offering will be completed and (ii) no obligation to the SCA Parties or the CDS
Counterparties to complete any XL Public Offering.

                    Section 6.16 Resignation of XL Nominees. The XL Parties
shall use their reasonable best efforts to cause those four members of the SCA
Board of Directors nominated by any of the XL Parties to resign from SCA’s Board
of Directors effective as of the Closing. From and after the Closing, XL shall
refrain from exercising any rights granted to it under SCA’s Bye-Laws.1

                    Section 6.17 Disclosure Schedules; Supplementation and
Amendment of Schedules. The SCA Parties may, at their option, include in the
Schedules items that are not material in order to avoid any misunderstanding,
and such inclusion, or any references to dollar amounts, shall not be deemed to
be an acknowledgement or representation that such items are material, to
establish any standard of materiality or to define further the meaning of such
terms for purposes of this Agreement. Information disclosed in the Schedules
shall constitute a disclosure for all purposes under this Agreement
notwithstanding any reference to a specific section, and all such information
shall be deemed to qualify the entire Agreement and not just such section. From
time to time, prior to the Closing, the SCA Parties shall have the right to
supplement or amend the Schedules with respect to any matter arising hereafter
or discovered after the delivery of the Schedules pursuant to this Agreement. No
such supplement or amendment shall have any effect on the satisfaction of the
condition to closing set forth in Section 7.01(a); provided, however, if the
Closing shall occur, then the Parties (other than the SCA Parties) shall be
deemed to have waived any right or claim pursuant to the terms of this Agreement
or otherwise, including pursuant to Section 9.11 hereof, with respect to any and
all matters disclosed pursuant to any such supplement or amendment prior to the
Closing.

 

 

--------------------------------------------------------------------------------

1

Consider naming directors.

-37-

--------------------------------------------------------------------------------



                    Section 6.18 SCA Shareholder Entity. The SCA Parties and the
CDS Counterparties agree to cause the SCA Shareholder Entity to be promptly
created, and in no event later than ten (10) days after the Closing, by taking
all actions reasonably necessary to cause a trustee to enter into the
Declaration of Trust. SCA and the SCA Shareholder Entity shall enter into the
SCA Shareholder Entity Agreement and the SCA Registration Rights Agreement
concurrent with or promptly after creation of the SCA Shareholder Entity. If the
XL Owned SCA Common Shares are transferred to the Escrow Agent pursuant to
Section 2.10, then SCA and XLCA shall promptly, but in no event later than two
(2) Business Days following the satisfaction of the SCA Shareholder Entity
Formation Conditions, deliver a written notice to the Escrow Agent conforming to
the requirements of the Escrow Agreement directing the Escrow Agreement to
release all of the XL Owned SCA Common Shares (together with the related
certificates and stock powers) to the SCA Shareholder Entity. The vacancies on
the board of directors of SCA created by the resignations as of the Closing of
the four directors of SCA nominated by the XL Parties shall be filled by
appointment of the initial nominees of the SCA Shareholder Entity to the board
of directors of SCA in accordance with the SCA Shareholder Entity Agreement.
Each of the SCA Parties and the Required Consenting CDS Counterparties will use
their reasonable best efforts to take all appropriate action and will cooperate
fully with each other and their respective officers, directors, employees,
agents, counsel, accountants and other designees in connection with any steps
required to be taken to satisfy each of the SCA Shareholder Entity Formation
Conditions. Furthermore, the SCA Parties and the CDS Counterparties shall work
together in good faith to achieve the goals of the SCA Parties and the CDS
Counterparties as set forth in this Agreement and any Ancillary Agreement to
which an SCA Party and a CDS Counterparty is a party, and those described in
this Section 6.18. Notwithstanding Sections 9.07 and 9.08, the SCA Shareholder
Entity Formation Conditions may be amended and modified from time to time upon
the written agreement of SCA and the Required Consenting CDS Counterparties.

                    Section 6.19 Portfolio Trust. The SCA Parties will direct
each portfolio trust that is a party to a credit default swap agreement with a
CDS Counterparty to execute a joinder agreement in the form attached hereto as
Exhibit 1.01(c) and become a Party to this Agreement promptly upon receiving
notice that such CDS Counterparty became a Party, and in no event later than the
earlier of (i) the Closing or (ii) three (3) Business Days after such CDS
Counterparty became a Party.

                    Section 6.20 BlackRock. The SCA Parties shall reasonably
cooperate with BlackRock, including providing BlackRock with reasonable access
to information and reasonable access to, and will request reasonable cooperation
from, personnel of the SCA Parties, in order to permit BlackRock to complete its
work as early in the month of August 2008 as is reasonably practicable.

                    Section 6.21 XLFA Merger. As soon as practicable following
the later of (i) the Closing and (ii) the occurrence of the XLFA
Redomestication, XLFA as continued in Delaware or its successor pursuant to the
XLFA Redomestication shall merge into and with XLCA.

                    Section 6.22 Collipulli Temuco and Banco de Brasil Policies.
(a) (i) The SCA Parties will provide the XL Parties with copies of all
documents, files, books and records relating to either the Collipulli Temuco
Policy or the Banco de Brasil Policy as reasonably requested by the XL Parties
from time to time, and reasonable access to, and will request reasonable

-38-

--------------------------------------------------------------------------------



cooperation from, upon reasonable notice and during normal business hours, all
employees of the SCA Parties whose employment responsibilities are related to
either the Collipulli Temuco Policy or the Banco de Brasil Policy.

 

 

 

          (ii) The XL Parties will provide the SCA Parties with copies of all
documents, files, books and records relating to either the Collipulli Temuco
Policy or the Banco de Brasil Policy as reasonably requested by the SCA Parties
from time to time, and reasonable access to, and will request reasonable
cooperation from, upon reasonable notice and during normal business hours, all
employees of the XL Parties whose employment responsibilities are related to
either the Collipulli Temuco Policy or the Banco de Brasil Policy.

                    (b) The XL Parties will reasonably cooperate with the SCA
Parties in connection with the remediation of the Collipulli Temuco Policy and
will cause XLI to issue a replacement policy for the Collipulli Temuco Policy to
the new liquidity provider on substantially the same terms as the XLI policy
currently in force.

                    (c) Upon written direction of the SCA Parties, and only upon
written direction of the SCA Parties, the XL Parties will exercise any right,
power or authority provided to it with respect to the Collipulli Temuco
transaction, including the giving of consents, providing appropriate waivers and
taking any other actions related to the performance and enforcement of its
rights under the financing documents; provided, that the XL Parties are not
required to take any action that will be in violation of any Law, and may take
any action required by, or necessary to be in compliance with, any applicable
Law.

                    Section 6.23 XLFA Redomestication. Prior to the Closing, the
SCA Parties shall pre-clear the certificate that will effect the XLFA
Redomestication with the Delaware Secretary of State and provide evidence of
such pre-clearance to the other parties hereto. At the Closing, after XLFA
receives the Cash Consideration Amount to be received by it under Section 2.08,
the SCA Parties shall cause such pre-cleared certificate to be filed with the
Secretary of State of Delaware, thereby effecting the XLFA Redomestication.

ARTICLE VII

CONDITIONS TO CLOSING

                    Section 7.01 Conditions to Obligations of the SCA Parties.
The obligations of the SCA Parties to consummate the Transactions are subject to
the fulfillment or written waiver, at or prior to the Closing, of each of the
following conditions:

                    (a) Representations, Warranties and Covenants. (i) The
representations and warranties of the XL Parties contained in this Agreement (A)
that are not qualified by “materiality” will have been true and correct in all
material respects when made and will be true and correct in all material
respects as of the Closing with the same force and effect as if made as of the
Closing, and (B) that are qualified by “materiality” will have been true and
correct when made and will be true and correct as of the Closing with the same
force and effect as if made as

-39-

--------------------------------------------------------------------------------



of the Closing, except to the extent such representations and warranties are as
of another date, in which case such representations and warranties will be true
and correct as of that date, (ii) the covenants and agreements contained in this
Agreement to be complied with by the XL Parties on or before the Closing will
have been complied with in all material respects, (iii) the representations and
warranties of the CDS Counterparties contained in this Agreement (A) that are
not qualified by “materiality” will have been true and correct in all material
respects when made and will be true and correct in all material respects as of
the Closing with the same force and effect as if made as of the Closing, and (B)
that are qualified by “materiality” will have been true and correct when made
and will be true and correct as of the Closing with the same force and effect as
if made as of the Closing, except to the extent such representations and
warranties are as of another date, in which case such representations and
warranties will be true and correct as of that date, and (iv) the covenants and
agreements contained in this Agreement to be complied with by the CDS
Counterparties on or before the Closing will have been complied with in all
material respects;

                    (b) No Proceeding or Litigation. No Action will have been
commenced by any Governmental Authority against any of the Parties seeking to
restrain or materially and adversely alter the Transactions which, in the
reasonable, good faith determination of the Board of Directors of each of the
SCA Parties, after consulting with legal counsel, is likely to render it
impossible or unlawful to consummate such transactions;

                    (c) Outside Date. 10:00 a.m., New York time, on August 5,
2008, shall have passed;

                    (d) Closing Deliveries. All closing documents required to be
delivered under Section 2.08 and Section 2.09 hereof shall have been delivered;

                    (e) Financial Security Commutations. The Financial Security
Commutations shall have been consummated prior to or simultaneously with the
Closing;

                    (f) MLI CDS Agreements. Termination of the MLI CDS
Agreements will have occurred prior to, or will occur simultaneously with, the
Closing;

                    (g) Effectiveness of Board Resignations. All four directors
of SCA designated by the XL Parties shall have tendered their resignations
effective as of the Closing;

                    (h) Consents. None of the consents listed in Section 3.03 of
the SCA Parties’ Disclosure Schedule or Section 4.03 of the XL Parties’
Disclosure Schedule have been withdrawn, rescinded, revised, amended or altered
in any way; and

                    (i) Officers Certificate. Receipt of a certificate
simultaneously with the Closing of a duly authorized officer of each of the XL
Parties certifying in respect of such XL Party as to the matters set forth in
Sections 7.01(a)(i) and 7.01(a)(ii).

                    Section 7.02 Conditions to Obligations of the XL Parties.
The obligations of the XL Parties to consummate the Transactions are subject to
the fulfillment or written waiver, at or prior to the Closing, of each of the
following conditions:

-40-

--------------------------------------------------------------------------------



                    (a) Representations, Warranties and Covenants. (i) The
representations and warranties of the SCA Parties contained in this Agreement
(A) that are not qualified by “materiality” will have been true and correct in
all material respects when made and will be true and correct in all material
respects as of the Closing with the same force and effect as if made as of the
Closing, and (B) that are qualified by “materiality” will have been true and
correct when made and will be true and correct as of the Closing with the same
force and effect as if made as of the Closing, except to the extent such
representations and warranties are as of another date, in which case such
representations and warranties will be true and correct as of that date, (ii)
the covenants and agreements contained in this Agreement to be complied with by
the SCA Parties on or before the Closing will have been complied with in all
material respects, (iii) the representations and warranties of the CDS
Counterparties contained in this Agreement (A) that are not qualified by
“materiality” will have been true and correct in all material respects when made
and will be true and correct in all material respects as of the Closing with the
same force and effect as if made as of the Closing, and (B) that are qualified
by “materiality” will have been true and correct when made and will be true and
correct as of the Closing with the same force and effect as if made as of the
Closing, except to the extent such representations and warranties are as of
another date, in which case such representations and warranties will be true and
correct as of that date, and (iv) the covenants and agreements contained in this
Agreement to be complied with by the CDS Counterparties on or before the Closing
will have been complied with in all material respects;

                    (b) Financial Security Commutations. The Financial Security
Commutations shall have been consummated prior to or simultaneously with the
Closing;

                    (c) No Proceeding or Litigation. No Action will have been
commenced by any Governmental Authority against any of the Parties seeking to
restrain or materially and adversely alter the Transactions which, in the
reasonable, good faith determination of the Board of Directors of each of the XL
Parties, after consulting with legal counsel, is likely to render it impossible
or unlawful to consummate such transactions;

                    (d) Consents. None of the consents listed in Section 3.03 of
the SCA Parties’ Disclosure Schedule or Section 4.03 of the XL Parties’
Disclosure Schedule have been withdrawn, rescinded, revised, amended or altered
in any way;

                    (e) Closing Deliveries. The closing documents required to be
delivered under Section 2.08 and Section 2.09 hereof shall have been delivered;

                    (f) MLI CDS Agreements. Termination of the MLI CDS
Agreements will have occurred prior to, or will occur simultaneously with, the
Closing; and

                    (g) Officers Certificate. Receipt of a certificate
simultaneously with the Closing of a duly authorized officer of each of the SCA
Parties certifying in respect of such SCA Party as to the matters set forth in
Sections 7.02(a)(i) and 7.02(a)(ii).

                    Section 7.03 Conditions to Obligations of the CDS
Counterparties. The obligations of each CDS Counterparty to consummate the
Transactions are subject to the fulfillment or written waiver, at or prior to
the Closing, of each of the following conditions:

-41-

--------------------------------------------------------------------------------



                    (a) Representations, Warranties and Covenants. (i) The
representations and warranties of the SCA Parties contained in this Agreement
(A) that are not qualified by “materiality” will have been true and correct in
all material respects when made and will be true and correct in all material
respects as of the Closing with the same force and effect as if made as of the
Closing, and (B) that are qualified by “materiality” will have been true and
correct when made and will be true and correct as of the Closing with the same
force and effect as if made as of the Closing, except to the extent such
representations and warranties are as of another date, in which case such
representations and warranties will be true and correct as of that date, (ii)
the covenants and agreements contained in this Agreement to be complied with by
the SCA Parties on or before the Closing will have been complied with in all
material respects, (iii) the representations and warranties of the XL Parties
contained in this Agreement (A) that are not qualified by “materiality” will
have been true and correct in all material respects when made and will be true
and correct in all material respects as of the Closing with the same force and
effect as if made as of the Closing, and (B) that are qualified by “materiality”
will have been true and correct when made and will be true and correct as of the
Closing with the same force and effect as if made as of the Closing, except to
the extent such representations and warranties are as of another date, in which
case such representations and warranties will be true and correct as of that
date, and (iv) the covenants and agreements contained in this Agreement to be
complied with by the XL Parties on or before the Closing will have been complied
with in all material respects;

                    (b) No Proceeding or Litigation. No Action will have been
commenced by any Governmental Authority against any of the Parties seeking to
restrain or materially and adversely alter the Transactions which, in the
reasonable, good faith determination of the CDS Counterparties, after consulting
with legal counsel, is likely to render it impossible or unlawful to consummate
such Transactions;

                    (c) Effectiveness of Board Resignations. All four directors
of SCA designated by the XL Parties shall have tendered their resignations
effective as of the Closing; and

                    (d) Closing Deliveries. The closing documents required to be
delivered under Section 2.08 and Section 2.09 hereof shall have been delivered.

                    Section 7.04 Frustration of Closing Conditions. None of the
XL Parties, the SCA Parties or any CDS Counterparty may rely on the failure of
any condition set forth in Section 7.01, Section 7.02 or Section 7.03, as the
case may be, to be satisfied if such failure was primarily caused by such
Party’s or Parties’ breach of any provision of this Agreement or failure to use
its or their reasonable best efforts to consummate the Transactions in
accordance with the terms of this Agreement.

ARTICLE VIII

TERMINATION AND WITHDRAWAL

                    Section 8.01 Termination. This Agreement may be terminated
at any time prior to the Closing:

-42-

--------------------------------------------------------------------------------



                    (a) by the XL Parties, provided, that they are not in breach
of this Agreement, if between the date hereof and the Closing Date if: (i) any
of the representations and warranties of any of the SCA Parties or the CDS
Counterparties contained in this Agreement, (A) that are not qualified by
“materiality,” were not true and correct in all material respects when made, or,
(B) that are qualified by “materiality,” were not true and correct when made;
(ii) any of the SCA Parties or the CDS Counterparties failed to comply in any
material respect with the covenants or agreements contained in this Agreement to
be complied with by it; or (iii) any of the SCA Parties makes a general
assignment for the benefit of its creditors or any proceeding is instituted by
or against any of the SCA Parties seeking to adjudicate any one of them as
bankrupt or insolvent, seeking the liquidation, winding up or reorganization of
any one of them, or seeking any arrangement, adjustment, protection, relief or
composition of its debts under any Law relating to bankruptcy, insolvency,
rehabilitation or reorganization as to any one of them; provided, however, that
prior to termination for any breach of this Agreement described in the preceding
subsection (i) or (ii), the XL Parties must provide written notice of such
breach to the SCA Parties and such breach must remain outstanding without
material cure for fifteen (15) days after delivery of such notice;

                    (b) by the SCA Parties, provided, that they are not in
breach of this Agreement, if between the date hereof and the Closing Date if:
(i) any of the representations and warranties of any of the XL Parties or the
CDS Counterparties contained in this Agreement, (A) that are not qualified by
“materiality,” were not true and correct in all material respects when made, or,
(B) that are qualified by “materiality,” were not true and correct when made;
(ii) any of the XL Parties or the CDS Counterparties failed to comply in any
material respect with the covenants or agreements contained in this Agreement to
be complied with by it; or (iii) any of the XL Parties makes a general
assignment for the benefit of its creditors or any proceeding is instituted by
or against any XL Party seeking to adjudicate any one of them as bankrupt or
insolvent, seeking the liquidation, winding up or reorganization of any one of
them, or seeking any arrangement, adjustment, protection, relief or composition
of its debts under any Law relating to bankruptcy, insolvency, rehabilitation or
reorganization as to any one of them; provided, however, that prior to
termination for any breach of this Agreement described in the preceding
subsection (i) or (ii), the SCA Parties must provide written notice of such
breach to the XL Parties and such breach must remain outstanding without
material cure for fifteen (15) days after delivery of such notice;

                    (c) by the SCA Parties, as a group, or the XL Parties, as a
group, if the Closing shall not have occurred on or prior to August 15, 2008;
provided, however, that the right to terminate this Agreement under this Section
8.01(c) shall not be available to the SCA Parties, as a group, or the XL
Parties, as a group, if failure to fulfill any obligation under this Agreement
by any member of such group shall have been the cause of, or shall have resulted
in, the failure of the Closing to occur on or prior to such date;

                    (d) by any Party, in the event that any Governmental
Authority shall have issued an order, decree or ruling or taken any other action
restraining, enjoining or otherwise prohibiting the Transactions, and such
order, decree, ruling or other action shall have become final and
non-appealable; or

                    (e) by the mutual written consent of the SCA Parties and the
XL Parties.

-43-

--------------------------------------------------------------------------------



                    Section 8.02 Effect of Termination. In the event of
termination of this Agreement as provided in Section 8.01, this Agreement shall
forthwith become void and there shall be no continuing obligations on the part
of any Party hereto except (a) as set forth in Sections 6.01, 9.01, 9.11, 9.12,
9.13 and 9.14, and (b) that nothing herein shall relieve any Party from
liability for any breach of this Agreement prior to its termination.

                    Section 8.03 CDS Counterparty Withdrawal. If the Closing
does not take place on or prior to August 15, 2008, a CDS Counterparty may
withdraw from this Agreement and such CDS Counterparty shall have no obligations
or rights hereunder or in connection with the Transactions (including under
Sections 2.05(c) and 6.10(b) and notwithstanding any provision to the contrary
in Section 9.08 or otherwise), by providing notice of such withdrawal to all
Parties by August 20, 2008, and after such withdrawal, such CDS Counterparty
will no longer be deemed to be a “CDS Counterparty” for purposes of this
Agreement and any Ancillary Agreement.

ARTICLE IX

GENERAL PROVISIONS

                    Section 9.01 Expenses. Except as otherwise specified in this
Agreement or any other written agreement, all costs and expenses, including fees
and disbursements of counsel, financial advisors and accountants, incurred in
connection with this Agreement and the Transactions, shall be paid by the Party
incurring such costs and expenses, whether or not the Closing shall have
occurred.

                    Section 9.02 Notices. All notices, requests, claims, demands
and other communications hereunder shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by an internationally recognized overnight courier service,
by facsimile or electronic mail (upon electronic confirmation of delivery), or
by registered or certified mail (postage prepaid, return receipt requested), to
the respective Parties at the following addresses (or at such other address for
a Party as shall be specified in a notice given in accordance with this Section
9.02):

 

 

 

 

 

(a)

if to any of the SCA Parties:

 

 

 

 

 

 

Address:

c/o XL Capital Assurance Inc.

 

 

 

1221 Avenue of the Americas

 

 

 

New York, NY 10020-1001

 

 

Facsimile:

212.478.3579

 

 

Electronic Mail:

susan.comparato@scafg.com

 

 

Attention:

Susan Comparato, General Counsel

 

 

 

 

 

 

with a copy to:

-44-

--------------------------------------------------------------------------------



 

 

 

 

 

 

Address:

Weil, Gotshal & Manges

 

 

 

767 Fifth Avenue

 

 

 

New York, NY 10153

 

 

Facsimile:

212.310.8007

 

 

Electronic Mail:

gary.holtzer@weil.com

 

 

Attention:

Gary T. Holtzer

 

 

 

 

(b)

if to any of the XL Parties:

 

 

 

 

 

 

Address:

c/o XL Capital Ltd

 

 

 

XL House

 

 

 

One Bermudiana Road

 

 

 

Hamilton

 

 

 

Bermuda, HM 11

 

 

Facsimile:

441.294.7307

 

 

Electronic Mail:

kirstin.gould@xlgroup.com

 

 

Attention:

Kirstin Gould, General Counsel

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

Address:

Cadwalader, Wickersham & Taft LLP

 

 

 

One World Financial Center

 

 

 

New York, NY 10281

 

 

Facsimile:

212.504.6666

 

 

Electronic Mail:

louis.bevilacqua@cwt.com

 

 

Attention:

Louis J. Bevilacqua

                    (c) if to the CDS Counterparties, to the address, facsimile
or electronic mail address listed on Schedule 9.02 hereto, which shall be kept
on file by XL, and updated by XL from time to time (with copies of updates
provided to the SCA Parties and Davis Polk & Wardwell at the address listed
below) based on the execution and delivery of joinder agreements by additional
CDS Counterparties in accordance with Section 9.04 below:

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

Address:

Davis Polk & Wardwell

 

 

 

450 Lexington Avenue

 

 

 

New York, NY 10017

 

 

Facsimile:

212.450.3092

 

 

Electronic Mail:

donald.bernstein@dpw.com

 

 

Attention:

Donald S. Bernstein

                    Section 9.03 Severability. If any term or other provision of
this Agreement is invalid, illegal or incapable of being enforced under any Law
or public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect for so long as the economic or
legal substance of the Transactions is not affected in any manner materially
adverse to either Party hereto. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an

-45-

--------------------------------------------------------------------------------



acceptable manner so that the Transactions are consummated as originally
contemplated to the greatest extent possible.

                    Section 9.04 Joinder of CDS Counterparties and Additional
SCA Parties. Any counterparty to a credit default swap agreement with XLCA or an
Affiliate of XLCA or any portfolio trust that is an Affiliate of XLCA may become
a Party to this Agreement prior to the Closing by executing a joinder agreement
in the form attached hereto as Exhibit 1.01(c). Upon execution and delivery of
each joinder agreement pursuant to its terms, each party will be deemed to be a
CDS Counterparty or an SCA Party (as applicable) for all purposes related hereto
and shall be deemed, without limitation, to have made the releases set forth in
Section 2.05(c) hereof (with respect to the CDS Counterparties) or in Section
2.05(a) hereof (with respect to the SCA Parties).

                    Section 9.05 Entire Agreement. This Agreement and the
Ancillary Agreements constitute the entire agreement of the Parties with respect
to the subject matter hereof and thereof and supersede all prior agreements and
undertakings, both written and oral, between any of the Parties with respect to
the subject matter hereof and thereof.

                    Section 9.06 Assignment. This Agreement may not be assigned
by operation of Law or otherwise without the express written consent of all
Parties (which consent may be granted or withheld in the sole discretion of each
of the Parties) and any such assignment or attempted assignment without such
consent shall be void.

                    Section 9.07 Amendment. This Agreement may not be amended,
altered, supplemented or modified except (a) by an instrument in writing signed
by, or on behalf of, all Parties, or (b) by a waiver in accordance with Section
9.08; provided, that, notwithstanding anything to the contrary in this Section
9.07 or in Section 9.08 below, the following sections and definitions set forth
in this Agreement may not be amended, altered, supplemented, modified or waived
without the unanimous consent of the CDS Counterparties: the definitions of
“XLFA Redomestication,” “Minimum Consenting CDS Counterparty Restructuring
Threshold” and “Required Consenting CDS Counterparties,” and Sections 2.05,
2.06, 2.07(b), 2.10, 6.03, 6.04, 6.05, 6.06, 6.07, 6.10(b), 6.10(d), 6.12, 6.13,
6.14, 6.16, 6.18, 6.20, 6.21, 6.23, 9.07 and 9.08.

                    Section 9.08 Waiver. Subject to the provisions in Section
9.07 above, which provide that, notwithstanding anything to the contrary in
Section 9.07 or this Section 9.08, the following sections and definitions set
forth in this Agreement may not be amended, altered, supplemented, modified or
waived without the unanimous consent of the CDS Counterparties: the definitions
of “XLFA Redomestication,” “Minimum Consenting CDS Counterparty Restructuring
Threshold” and “Required Consenting CDS Counterparties,” and Sections 2.05,
2.06, 2.07(b), 2.10, 6.03, 6.04, 6.05, 6.06, 6.07, 6.10(b), 6.10(d), 6.12, 6.13,
6.14, 6.16, 6.18, 6.20, 6.21, 6.23, 9.07 and 9.08, the SCA Parties, acting
unanimously as a group, and the XL Parties, acting unanimously as a group, may
(a) extend the time for the performance of any of the obligations that one or
more members of another group owes to one or more of its members, (b) waive any
right that one or more of its members may have due to inaccuracies in the
representations and warranties made by any member of another group or contained
in any Transaction Document or (c) waive compliance with any of the agreements
of any member of another group, solely as they relate to the members of such
waiving group, or conditions to the obligations of the members of such waiving
group contained herein. Any such extension, waiver

-46-

--------------------------------------------------------------------------------



or amendment shall be valid only if set forth in an instrument in writing signed
by all of the SCA Parties and XL Parties to be bound thereby. Any such
extension, waiver or amendment will promptly be provided to all CDS
Counterparties in writing and, if any CDS Counterparty objects to such
extension, waiver or amendment, such CDS Counterparty will have five (5)
Business Days from receipt of such extension, waiver or amendment to provide
written notice to all other Parties that it intends to withdraw from this
Agreement. If such CDS Counterparty provides such timely notice, it will be
deemed to have withdrawn as a Party to this Agreement on the date that such
waiver, extension or amendment becomes effective and the terms hereof shall have
no further force or effect with regard to such CDS Counterparty; provided, that
(i) any release made by any CDS Counterparty withdrawing as a party to this
Agreement pursuant to this Section 9.08 and any release made by any SCA Party or
any XL Party with respect to such withdrawing CDS Counterparty, in each case to
the extent such releases shall have become effective prior to the time of such
withdrawal, shall in each case remain in full force and effect after such
withdrawal, and (ii) following such withdrawal, subject to the preceding clause
(i), such withdrawing CDS Counterparty shall cease to have any other obligations
or rights hereunder or in connection with the Transactions (including under
Sections 2.05(c) and 6.10(b)), and after such withdrawal, such CDS Counterparty
will no longer be deemed to be a “CDS Counterparty” for purposes of this
Agreement or any Ancillary Agreement. If the CDS Counterparty does not provide
such timely notice, it shall be deemed to have approved the waiver, extension or
amendment. Any waiver of any term or condition shall not be construed as a
waiver of any subsequent breach or a subsequent waiver of the same term or
condition or as a waiver of any other term or condition of this Agreement. The
failure of any Party hereto to assert any of its rights hereunder shall not
constitute a waiver of any other rights. All rights and remedies existing under
this Agreement are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

                    Section 9.09 No Third-Party Beneficiaries. This Agreement
shall be binding upon and inure solely to the benefit of the Parties and, except
as provided in Section 2.05, their respective successors and permitted assigns,
and nothing herein, express or implied, is intended to or shall confer upon any
other Person any legal or equitable right, benefit, remedy or right of action of
any nature whatsoever, arising directly or indirectly out of, based upon, or in
any way related to or in connection with this Agreement or the Ancillary
Agreements.

                    Section 9.10 Rights and Remedies. Each Party acknowledges
and agrees that each Party would be irreparably damaged if any of the provisions
of this Agreement are not performed in accordance with their specific terms and
that any material breach of this Agreement by another Party could not be
adequately compensated by monetary damages alone. Accordingly, in addition to
any other right or remedy to which such Party may be entitled, at Law or in
equity, it shall be entitled to enforce any provision of this Agreement by a
decree of specific performance and to temporary, preliminary and permanent
injunctive relief to prevent breaches or threatened breaches of any of the
provisions of this Agreement, without posting any bond or other undertaking. For
the avoidance of doubt, any liability of any CDS Counterparty that may arise in
connection with this Agreement shall neither be joint nor joint and several with
any other CDS Counterparty.

                    Section 9.11 Indemnification. (a) The XL Parties shall
jointly and severally indemnify and hold harmless each of the SCA Parties, and
their respective Subsidiaries, Affiliates, officers, directors, employees,
agents, successors and permitted assigns (collectively,

-47-

--------------------------------------------------------------------------------



“SCA Indemnitees”), for and against any and all liabilities, losses, damages,
claims, costs, expenses, interest, awards, judgments and penalties (including
attorneys’ and consultants’ fees and expenses) actually suffered or incurred
(including any action, claim, suit or other proceeding brought or otherwise
initiated by any of them) (“Losses”) by any such SCA Indemnitee arising out of
or resulting from the breach of any provision of this Agreement prior to Closing
by any of the XL Parties.

                    (b) The SCA Parties shall jointly and severally indemnify
and hold harmless each of the XL Parties, and their respective Subsidiaries,
Affiliates, officers, directors, employees, agents, successors and permitted
assigns (collectively, “XL Indemnitees”), for and against any and all Losses
incurred by any such XL Indemnitee arising out of or resulting from (i) the
breach of any provision of this Agreement prior to Closing by any of the SCA
Parties or (ii) any action taken pursuant to the written direction of the SCA
Parties under Section 6.22 or prohibited to be taken pursuant to Section 6.22.

                    Section 9.12 No Survival. None of the representations and
warranties other than those contained in Sections 3.01 (other than as to
enforceability for reasons other than fraud, ultra vires action, improper
authorization, or failure to be duly organized, validly existing or in good
standing in any applicable jurisdiction), 3.02, 3.03, 4.01, 4.02, 4.03, 4.04,
4.05, 5.01, 5.02 and 5.03 shall survive the Closing. The representations and
warranties contained in Sections 3.01 (other than as to enforceability for
reasons other than fraud, ultra vires action, improper authorization, or failure
to be duly organized, validly existing or in good standing in any applicable
jurisdiction), 3.02, 3.03, 4.01, 4.02, 4.03, 4.04, 4.05, 5.01, 5.02 and 5.03
shall survive for the statute of limitations for contracts of the nature of this
Agreement.

                    Section 9.13 Several Liability of the CDS Counterparties.
For the avoidance of doubt, the obligations of the CDS Counterparties under this
Agreement shall be several and not joint and several.

                    Section 9.14 Governing Law and Jurisdiction. This Agreement
shall be interpreted under and governed by the Laws of the State of New York
without giving effect to conflicts of law provisions thereof. In the event that
there is a dispute between or among the Parties arising under this Agreement,
other than with respect to events arising under the 2001 Facultative Quota Share
Commutation Agreement or the Excess of Loss Commutation Agreement, the Parties
(i) agree that the exclusive forum to seek remedy shall be to institute a legal
proceeding in the courts of the State of New York located in the City and County
of New York, (ii) hereby expressly submit to the personal jurisdiction and venue
of such courts for the purposes thereof and expressly waive any claim of lack of
personal jurisdiction and improper venue and any claim that such courts are an
inconvenient forum and (iii) agree that the prevailing Parties shall be entitled
to recover their reasonable attorneys’ fees, costs and disbursements from the
other Parties (in addition to any other relief to which the prevailing Parties
may be entitled). Each Party hereby irrevocably consents to the service of
process of any of the aforementioned courts in any such suit, action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to the address provided to the Parties in accordance with
Section 9.02, such service to become effective ten (10) days after such mailing.

-48-

--------------------------------------------------------------------------------



                    Section 9.15 Waiver of Jury Trial. Each of the Parties
hereby waives to the fullest extent permitted by applicable Law any right it may
have to a trial by jury with respect to any litigation directly or indirectly
arising out of, under, or in connection with this Agreement or the Transactions.
Each of the Parties hereby (i) certifies that no representative, agent or
attorney of any other Party has represented, expressly or otherwise, that such
other Party would not, in the event of litigation, seek to enforce the foregoing
waiver and (ii) acknowledges that it has been induced to enter into this
Agreement and the Transactions, as applicable, by, among other things, the
mutual waivers and certifications in this Section 9.15.

                    Section 9.16 Fully Negotiated Agreement. Each Party has had
the opportunity to negotiate the terms, consult with counsel, and modify the
provisions of this Agreement and the Ancillary Agreements. Therefore, the terms
of this Agreement and the Ancillary Agreements shall be considered and
interpreted without any presumption, inference or rule requiring construction or
interpretation of any provision of this Agreement against the interests of the
drafter of the Agreement.

                    Section 9.17 Currency. Unless otherwise specified in this
Agreement, all references to currency, monetary values and dollars set forth
herein shall mean United States (U.S.) Dollars and all payments hereunder shall
be made in United States Dollars.

                    Section 9.18 Counterparts. This Agreement may be executed
and delivered in multiple counterparts, each of which, when so executed and
delivered, shall be an original, but such counterparts shall together constitute
but one and the same instrument and agreement. A facsimile or Portable Document
Format copy of a signature shall have the same force and effect as an original
signature.

[NO FURTHER TEXT ON THIS PAGE]

-49-

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the SCA Parties, XL Parties and CDS
Counterparties have caused this Agreement to be executed as of the date first
written above.

 

 

 

 

XL CAPITAL LTD

 

 

 

 

By:

 /s/ Fiona Luck

 

 

--------------------------------------------------------------------------------

 

 

Name: Fiona Luck

 

 

Title: Executive Vice President and Chief of Staff

 

 

 

 

XL INSURANCE (BERMUDA) LTD

 

 

 

 

By:

 /s/ Fiona Luck

 

 

--------------------------------------------------------------------------------

 

 

Name: Fiona Luck

 

 

Title: Executive Vice President and Chief of Staff

 

 

 

 

XL REINSURANCE AMERICA INC.

 

 

 

 

By:

 /s/ Steven P. Agosta

 

 

--------------------------------------------------------------------------------

 

 

Name: Steven P. Agosta

 

 

Title: Vice President, General Counsel and Secretary

 

 

 

 

X.L. GLOBAL SERVICES, INC.

 

 

 

 

By:

 /s/ Kenneth P. Meagher

 

 

--------------------------------------------------------------------------------

 

 

Name: Kenneth P. Meagher

 

 

Title: Assistant Secretary

 

 

 

 

XL SERVICES (BERMUDA) LTD

 

 

 

 

By:

 /s/ Fiona Luck

 

 

--------------------------------------------------------------------------------

 

 

Name: Fiona Luck

 

 

Title: Deputy Chairman

[SIGNATURE PAGE – COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

X.L. AMERICA, INC.

 

 

 

 

By:

 /s/ Richard G. McCarty

 

 

--------------------------------------------------------------------------------

 

 

Name: Richard G. McCarty

 

 

Title: Senior Vice President, General Counsel and Secretary

 

 

 

 

SECURITY CAPITAL ASSURANCE LTD

 

 

 

 

By:

 /s/ Claude LeBlanc

 

 

--------------------------------------------------------------------------------

 

 

Name: Claude LeBlanc

 

 

Title: Executive Vice President

 

 

 

 

XL FINANCIAL ASSURANCE LTD.

 

 

 

 

By:

 /s/ Thomas Currie

 

 

--------------------------------------------------------------------------------

 

 

Name: Thomas Currie

 

 

Title: Senior Vice President

 

 

 

 

XL CAPITAL ASSURANCE INC.

 

 

 

 

By:

 /s/ Susan Comparato

 

 

--------------------------------------------------------------------------------

 

 

Name: Susan Comparato

 

 

Title: Senior Vice President and General Counsel

 

 

 

 

XL FINANCIAL ADMINISTRATIVE SERVICES INC.

 

 

 

 

By:

 /s/ Susan Comparato

 

 

--------------------------------------------------------------------------------

 

 

Name: Susan Comparato

 

 

Title: Managing Director and Secretary

[SIGNATURE PAGE – COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

SCA BERMUDA ADMINISTRATIVE LTD.

 

 

 

 

By:

 /s/ Thomas Currie

 

 

--------------------------------------------------------------------------------

 

 

Name: Thomas Currie

 

 

Title: Senior Vice President

 

 

 

 

XL CAPITAL ASSURANCE (U.K.) LIMITED

 

 

 

 

By:

 /s/ Fredrick B. Hnat

 

 

--------------------------------------------------------------------------------

 

 

Name: Fredrick B. Hnat

 

 

Title: Managing Director and Chief Operating Officer

[SIGNATURE PAGE – COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------